EXHIBIT 10.34
EXHIBIT A
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of March 11, 2011
among
ALION SCIENCE AND TECHNOLOGY CORPORATION,
THE LENDERS PARTY HERETO
and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent
CREDIT SUISSE SECURITIES (USA) LLC,
as Sole Bookrunner and Sole Lead Arranger
[CS&M Ref No. 5865-696]

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
        ARTICLE I

 
        Definitions

 
       
SECTION 1.01. Defined Terms
    2  
SECTION 1.02. Terms Generally
    24  
SECTION 1.03. Pro Forma Calculations
    24  
SECTION 1.04. Classification of Loans and Borrowings
    25  
 
        ARTICLE II
  The Credits

 
       
SECTION 2.01. Commitments
    25  
SECTION 2.02. Loans
    25  
SECTION 2.03. Borrowing Procedure
    26  
SECTION 2.04. Evidence of Debt; Repayment of Loans
    27  
SECTION 2.05. Fees
    28  
SECTION 2.06. Interest on Loans
    29  
SECTION 2.07. Default Interest
    29  
SECTION 2.08. Alternate Rate of Interest
    29  
SECTION 2.09. Termination and Reduction of Commitments
    30  
SECTION 2.10. Conversion and Continuation of Borrowings
    30  
SECTION 2.11. Optional Prepayment
    32  
SECTION 2.12. Mandatory Prepayments
    32  
SECTION 2.13. Reserve Requirements; Change in Circumstances
    33  
SECTION 2.14. Change in Legality
    34  
SECTION 2.15. Indemnity
    35  
SECTION 2.16. Pro Rata Treatment
    35  
SECTION 2.17. Sharing of Setoffs
    36  
SECTION 2.18. Payments
    36  
SECTION 2.19. Taxes
    37  
SECTION 2.20. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate
    39  
SECTION 2.21. Swingline Loans
    41  
SECTION 2.22. Letters of Credit
    42  
SECTION 2.23. Incremental Commitments
    47  
 
        ARTICLE III

 
        Representations and Warranties

 
       
SECTION 3.01. Organization; Powers
    49  
SECTION 3.02. Authorization
    49  
SECTION 3.03. Enforceability
    49  
SECTION 3.04. Governmental Approvals
    50  
SECTION 3.05. Financial Statements
    50  
SECTION 3.06. No Material Adverse Change
    50  
SECTION 3.07. Title to Properties; Possession Under Leases
    51  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
SECTION 3.08. Subsidiaries
    51  
SECTION 3.09. Litigation; Compliance with Laws
    51  
SECTION 3.10. Agreements
    52  
SECTION 3.11. Federal Reserve Regulations
    52  
SECTION 3.12. Investment Company Act
    52  
SECTION 3.13. Use of Proceeds
    52  
SECTION 3.14. Tax Returns
    52  
SECTION 3.15. No Material Misstatements
    53  
SECTION 3.16. Employee Benefit Plans
    53  
SECTION 3.17. Environmental Matters
    53  
SECTION 3.18. Insurance
    53  
SECTION 3.19. Security Documents
    54  
SECTION 3.20. Location of Real Property and Leased Premises
    54  
SECTION 3.21. Labor Matters
    54  
SECTION 3.22. Solvency
    55  
SECTION 3.23. ESOP
    55  
 
        ARTICLE IV

 
        Conditions of Lending

 
       
SECTION 4.01. All Credit Events
    57  
SECTION 4.02. Restatement Effective Date
    57  
 
        ARTICLE V

 
        Affirmative Covenants
 
       
SECTION 5.01. Existence; Businesses and Properties
    59  
SECTION 5.02. Insurance
    60  
SECTION 5.03. Obligations and Taxes
    60  
SECTION 5.04. Financial Statements, Reports, etc.
    61  
SECTION 5.05. Litigation and Other Notices
    63  
SECTION 5.06. Information Regarding Collateral
    64  
SECTION 5.07. Maintaining Records; Access to Properties and Inspections
    64  
SECTION 5.08. Use of Proceeds
    64  
SECTION 5.09. Further Assurances
    65  
 
        ARTICLE VI

 
        Negative Covenants

 
       
SECTION 6.01. Indebtedness
    66  
SECTION 6.02. Liens
    68  
SECTION 6.03. Sale and Lease-Back Transactions
    70  
SECTION 6.04. Investments, Loans and Advances
    70  
SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions
    72  
SECTION 6.06. Restricted Payments; Restrictive Agreements
    72  
SECTION 6.07. Transactions with Affiliates
    73  
SECTION 6.08. Business of the Borrower and Subsidiaries
    73  
SECTION 6.09. Other Indebtedness and Agreements
    73  

 

ii



--------------------------------------------------------------------------------



 



              Page  
 
       
SECTION 6.10. Assets as Plan Assets
    74  
SECTION 6.11. Prohibited Transaction
    74  
SECTION 6.12. Maximum Capital Expenditures
    74  
SECTION 6.13. Minimum Consolidated EBITDA
    74  
SECTION 6.14. Fiscal Year
    74  
SECTION 6.15. Earn-Out Obligations
    74  
 
        ARTICLE VII

 
        Events of Default

 
        ARTICLE VIII

 
       
The Administrative Agent and the Collateral Agent
 
        ARTICLE IX

 
        Miscellaneous

 
       
SECTION 9.01. Notices; Electronic Communications
    82  
SECTION 9.02. Survival of Agreement
    84  
SECTION 9.03. Binding Effect
    85  
SECTION 9.04. Successors and Assigns
    85  
SECTION 9.05. Expenses; Indemnity
    90  
SECTION 9.06. Right of Setoff
    91  
SECTION 9.07. Applicable Law
    91  
SECTION 9.08. Waivers; Amendment
    92  
SECTION 9.09. Interest Rate Limitation
    93  
SECTION 9.10. Entire Agreement
    93  
SECTION 9.11. WAIVER OF JURY TRIAL
    93  
SECTION 9.12. Severability
    94  
SECTION 9.13. [INTENTIONALLY OMITTED]
    94  
SECTION 9.14. Headings
    94  
SECTION 9.15. Jurisdiction; Consent to Service of Process
    94  
SECTION 9.16. Confidentiality
    95  
SECTION 9.17. Lender Action
    96  
SECTION 9.18. USA PATRIOT Act Notice
    96  
SECTION 9.19. Application of Proceeds
    96  

 

iii



--------------------------------------------------------------------------------



 



          SCHEDULES            
Schedule 1.01(a)
  —   ESOP Plan Documents
Schedule 1.01(b)
  —   Subsidiary Guarantors
Schedule 1.01(c)
  —   Existing Letters of Credit
Schedule 2.01
  —   Lenders and Commitments
Schedule 3.04(b)
  —   Material Contracts
Schedule 3.08(a)
  —   Subsidiaries
Schedule 3.08(b)
      Insignificant Subsidiaries
Schedule 3.09
  —   Material Litigation
Schedule 3.17
  —   Material Environmental Matters
Schedule 3.18
  —   Insurance
Schedule 3.19(a)
  —   UCC Filing Offices
Schedule 3.20(a)
  —   Owned Real Property
Schedule 3.20(b)
  —   Leased Real Property
Schedule 3.23
  —   Certain ESOP Plan Documents Exceptions
Schedule 6.01
  —   Indebtedness Existing on the Closing Date
Schedule 6.02
  —   Liens Existing on the Closing Date
Schedule 6.04
  —   Investments Existing on the Closing Date

          EXHIBITS            
Exhibit A
  —   Form of Administrative Questionnaire
Exhibit B
  —   Form of Assignment and Acceptance
Exhibit C
  —   Form of Borrowing Request
Exhibit D
  —   Form of Guarantee Agreement
Exhibit E
  —   Form of Security Agreement
Exhibit F
  —   Form of Notice of Conversion/Continuation
Exhibit G
  —   Form of Notice of Prepayment
Exhibit H
  —   Form of Opinion of Holland & Knight LLP
Exhibit I-1
  —   Form of Revolving Promissory Note
Exhibit I-2
  —   Form of Incremental Term Note
Exhibit J
  —   Form of Intercreditor Agreement

 

iv



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 11, 2011, among ALION
SCIENCE AND TECHNOLOGY CORPORATION, a Delaware corporation (the “Borrower”), the
LENDERS (as defined in Article I) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as administrative agent (in such capacity, including any successor thereto, the
“Administrative Agent”) for the Lenders.
The Borrower, the Administrative Agent and certain lenders party thereto (the
“Original Lenders”) have previously entered into the Existing Credit Agreement
(such term, and each other capitalized term used but not defined in this
introductory statement having the meaning assigned thereto in Article I), under
which (a) the Original Lenders agreed to extend credit in the form of Revolving
Loans at any time and from time to time prior to the Maturity Date, in an
aggregate principal amount at any time outstanding not in excess of $25,000,000,
(b) the Swingline Lender agreed to extend credit, at any time and from time to
time prior to the Maturity Date, in the form of Swingline Loans, in an aggregate
principal amount at any time outstanding not in excess of $5,000,000, and
(c) the Issuing Bank agreed to issue Letters of Credit, in an aggregate face
amount at any time outstanding not in excess of $10,000,000.
The Borrower has requested (a) Incremental Commitments pursuant to Section 2.23
in the form of Revolving Credit Commitments in the aggregate principal amount of
$10,000,000, and (b) that the Issuing Bank agree to increase the L/C Commitment
to $35,000,000.
The proceeds of the Loans are to be used solely for ongoing working capital
needs and other general corporate purposes, including to finance Permitted
Acquisitions. The Letters of Credit will be used solely to support payment
obligations incurred in the ordinary course of business by the Borrower and the
Subsidiaries.
The Incremental Lender (as defined in the Incremental Assumption and Amendment
Agreement) is willing to provide the Incremental Commitments to the Borrower for
the purposes set forth above, and the Issuing Bank is willing to increase the
aggregate face amount of Letters of Credit that may be outstanding at anytime
hereunder, in each case subject to the terms and conditions set forth herein.
The Borrower, the Lenders and the Incremental Lender desire to amend and restate
the Existing Credit Agreement in the form hereof to, among other things, provide
for the Incremental Commitments and increase the L/C Commitment of the Issuing
Bank.
The amendment and restatement of the Existing Credit Agreement evidenced by this
Agreement shall become effective as provided in the Incremental Assumption and
Amendment Agreement; provided, however, that if the Restatement Effective Date
does not occur on or before March 11, 2011, then this Agreement shall be of no
force and effect and the Existing Credit Agreement shall continue in full force
and effect.

 

 



--------------------------------------------------------------------------------



 



Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquired Entity” shall have the meaning assigned to such term in
Section 6.04(g).
“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the greater of
(a) 2.50% per annum and (b) the product of (i) the LIBO Rate in effect for such
Interest Period and (ii) Statutory Reserves.
“Administrative Agent” shall have the meaning assigned to such term in
introductory statement to this Agreement.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any person that directly or indirectly owns 5% or more of any
class of Equity Interests of the person specified or that is an officer or
director of the person specified.
“Agents” shall have the meaning assigned to such term in Article VIII.
“Agreement” shall mean this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified from time to time, including the Schedules
and Exhibits hereto.

 

2



--------------------------------------------------------------------------------



 



“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate on such day for a one-month Interest Period commencing on such day plus 1%.
If the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate or the Adjusted LIBO Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition of Federal Funds Effective Rate,
the Alternate Base Rate shall be determined without regard to clause (b) or
clause (c), as applicable, of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective on the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as
the case may be.
“Applicable Percentage” shall mean, for any day, (a) with respect to any
Eurodollar Loan, 6.00%, and (b) with respect to any ABR Loan (including any
Swingline Loan), 5.00%.
“Arranger” shall mean Credit Suisse Securities (USA) LLC.
“Asset Sale” shall mean the sale, transfer or other disposition (including by
way of merger, amalgamation, casualty, condemnation or otherwise) by the
Borrower or any of the Subsidiaries to any person other than the Borrower or any
Subsidiary Guarantor of (a) any Equity Interests of any of the Subsidiaries
(other than directors’ qualifying shares) or (b) any other assets of the
Borrower or any of the Subsidiaries (other than (i) inventory, damaged, obsolete
or worn out assets, scrap and Permitted Investments, in each case disposed of in
the ordinary course of business, (ii) non-exclusive licenses of intellectual
property and sale or discount of overdue accounts receivable in connection with
collections, in each case made in the ordinary course of business, and
(iii) dispositions between or among Foreign Subsidiaries); provided that any
transaction or series of related transactions described in clause (b) above
having a value not in excess of $350,000 shall be deemed not to be an “Asset
Sale” for purposes of this Agreement.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.
“Assignment of Claims Act” shall mean the Assignment of Claims Act of 1940, as
amended from time to time.
“Bank Obligations” shall mean (a) the Loan Document Obligations and (b) the due
and punctual payment and performance of all obligations of each Loan Party under
each Hedging Agreement that (i) is in effect on the Closing Date with a
counterparty that is a Lender or an Affiliate of a Lender as of the Closing Date
or (ii) is entered into after the Closing Date with any counterparty that is a
Lender or an Affiliate of a Lender at the time such Hedging Agreement is entered
into.
“Bank Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) each Issuing Bank, (d) each counterparty to any Hedging Agreement with a
Loan Party that (i) is in effect on the Closing Date if such counterparty is a
Lender or an Affiliate of a Lender as of the Closing Date or (ii) is entered
into after the Closing Date if such counterparty is a Lender or an Affiliate of
a Lender at the time such Hedging Agreement is entered into, (e) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and (f) the successors and permitted assigns of each of
the foregoing.

 

3



--------------------------------------------------------------------------------



 



“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.
“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.
“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.
“Capital Expenditures” shall mean, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its consolidated Subsidiaries that are (or should be) set forth in
a consolidated statement of cash flows of the Borrower for such period prepared
in accordance with GAAP and (b) Capital Lease Obligations or Synthetic Lease
Obligations incurred by the Borrower and its consolidated Subsidiaries during
such period, but excluding in each case any such expenditure made to restore,
replace or rebuild property to the condition of such property immediately prior
to any damage, loss, destruction or condemnation of such property, to the extent
such expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

4



--------------------------------------------------------------------------------



 



A “Change in Control” shall be deemed to have occurred if (a) prior to a
Qualified Public Offering, the ESOT shall fail to own, directly or indirectly,
beneficially and of record, shares representing at least 51% of each of the
aggregate ordinary voting power and aggregate equity value represented by the
issued and outstanding Equity Interests of the Borrower, (b) after a Qualified
Public Offering, any “person” or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof) other than the ESOT becomes,
directly or indirectly, the beneficial owner of Equity Interests in the Borrower
representing more than 37.5% of the aggregate ordinary voting power represented
by the issued and outstanding Equity Interests of the Borrower, (c) a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
shall at any time be occupied by persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated,
or (d) any change in control (or similar event, however denominated) with
respect to the Borrower shall occur under and as defined in the Senior Secured
Notes Indenture or any other indenture or agreement in respect of Material
Indebtedness to which the Borrower or any Subsidiary is a party.
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.13, by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the Closing Date.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Incremental
Term Loans or Swingline Loans and, when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Credit Commitment, a Swingline
Commitment or an Incremental Term Commitment.
“Closing Date” shall mean March 22, 2010.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all the “Collateral” as defined in any Security
Document.
“Collateral Agent” shall mean Wilmington Trust Company, in its capacity as
collateral agent under the Security Documents, and any successor thereto.
“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment, Swingline Commitment and/or Incremental Commitment.
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

 

5



--------------------------------------------------------------------------------



 



“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) consolidated interest
expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization, including
amortization of goodwill and other intangible assets, for such period, (iv) cash
contributions to the ESOP during such period in respect of the repurchase
liability of the Borrower under the ESOP Plan Documents, (v) any non-cash
charges or expenses (other than the write-down of current assets) for such
period, including (A) non-cash expenses associated with the recognition of the
difference between the fair market value of the Warrants and the exercise price
of such Warrants, (B) non-cash expenses with respect to stock appreciation
rights, phantom stock plans, the Warrants and accretion of the Warrants and (C)
non-cash contributions to the ESOP, (vi) any extraordinary losses for such
period and (vii) any non-recurring charges and adjustments for such period
treated as such by the independent third-party valuation firm that prepares
valuation reports in connection with the ESOP and minus (b) without duplication
(i) all cash payments made during such period on account of reserves,
restructuring charges and other non-cash charges added to Consolidated Net
Income pursuant to clause (a)(v) above in a previous period and (ii) to the
extent included in determining such Consolidated Net Income, any extraordinary
gains and all non-cash items of income for such period, all determined on a
consolidated basis in accordance with GAAP.
“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Borrower and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by the Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Subsidiary, (b) the income or loss of any person accrued
prior to the date it becomes a Subsidiary or is merged into or consolidated with
the Borrower or any Subsidiary or the date that such person’s assets are
acquired by the Borrower or any Subsidiary, (c) any gains or losses attributable
to sales of assets out of the ordinary course of business and the transaction
costs in connection with such sales and (d) any income or loss attributable to
the early extinguishment of Indebtedness.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Controlled Group” shall mean the group consisting of (a) any corporation which
is a member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Borrower, (b) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Code) with the Borrower, and (c) a member of
the same affiliated service group (within the meaning of Section 414(m) of the
Code) as the Borrower, any corporation described in clause (a) above or any
partnership or trade or business described in clause (b) above.
“Credit Event” shall have the meaning assigned to such term in Section 4.01.

 

6



--------------------------------------------------------------------------------



 



“Credit Facility” shall mean the revolving credit facility provided for by this
Agreement.
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
“Defaulting Lender” shall mean any Revolving Credit Lender as determined by the
Administrative Agent, that has (a) failed to fund any portion of its Revolving
Loans or participations in Letters of Credit within three Business Days of the
date required to be funded by it hereunder, (b) notified any Borrower, the
Administrative Agent, the Issuing Bank or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit, (c) failed, within three Business Days after request
by the Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, (d) otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian or similar entity appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, custodian or similar entity appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment.
“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part, or
requires the payment of any cash dividend or any other scheduled cash payment
constituting a return of capital, in each case at any time on or prior to the
date that is 180 days after the Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the date that is 180 days after the Maturity Date;
provided, however, that if such Equity Interest is issued to any employee or to
any plan for the benefit of employees of the Borrower or any of its Subsidiaries
or by any such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Borrower or any of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations, obligations set forth in the ESOP Plan Documents or as a
result of such employee’s termination, death or disability.

 

7



--------------------------------------------------------------------------------



 



“dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.
“Earn-Out Obligation” shall mean an obligation to pay the seller in an
acquisition transaction a future payment that is contingent upon the financial
performance of the acquired business or entity.
“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) a
Related Fund of a Lender, and (iv) any other person (other than a natural
person) approved by the Administrative Agent, the Issuing Bank, the Swingline
Lender and, unless an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates.
“Environmental Laws” shall mean all applicable Federal, state, local and foreign
laws (including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives, orders (including consent orders), and
agreements in each case, relating to protection of the environment, natural
resources, human health and safety or the presence, Release of, or exposure to,
Hazardous Materials, or the generation, manufacture, processing, distribution,
use, treatment, storage, transport, recycling or handling of, or the arrangement
for such activities with respect to, Hazardous Materials.
“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permit” shall mean any permit, license or other approval required
under any Environmental Law.
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust, including the ESOT, or other equity interests in any person.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

8



--------------------------------------------------------------------------------



 



“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived); (b) a failure by
any Plan to satisfy the minimum funding standards (as defined in Section 412 of
the Code or Section 302 of ERISA) applicable to such plan, in such instance,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or
expected to be in “at risk” status (as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA; (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal of the Borrower
or any of its ERISA Affiliates from any Plan or Multiemployer Plan; (f) the
receipt by the Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (g) the receipt by the
Borrower or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA, or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA); (i) the occurrence of a non-exempt “prohibited transaction” with
respect to which the Borrower or any of the Subsidiaries is a “disqualified
person” (within the meaning of Section 4975 of the Code) or with respect to
which the Borrower or any such Subsidiary could otherwise be liable; or (j) any
other event or condition with respect to a Plan or Multiemployer Plan that could
result in liability of the Borrower or any Subsidiary.
“ESOP” shall mean the employee benefit plan entitled “The Alion Science and
Technology Corporation Employee Ownership, Savings and Investment Plan” adopted
and maintained by the Borrower.
“ESOP Fiduciary” shall mean the named fiduciary of the ESOP under ERISA. As of
the Restatement Effective Date, the ESOP Fiduciary is the ESOP Committee of the
Borrower.
“ESOP Plan Documents” shall mean collectively, the documents listed on
Schedule 1.01(a), each as may be amended, supplemented or modified from time to
time as permitted by Section 6.09.
“ESOT” shall mean the trust entitled “The Alion Science and Technology
Corporation Employee Ownership, Savings and Investment Trust” and adopted and
maintained by the Borrower pursuant to the applicable ESOP Plan Documents.

 

9



--------------------------------------------------------------------------------



 



“ESOT Trustee” shall mean the trustee of the ESOT. As of the Restatement
Effective Date, the ESOT Trustee is State Street Bank and Trust Company.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” shall have the meaning assigned to such term in Article VII.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above and (c) in the case of a
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.20(a)), any withholding tax (including pursuant to FATCA) that is
imposed on amounts payable to such Lender pursuant to any Law enacted at the
time such Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Lender’s failure to comply with
Sections 2.19(f) and 2.19(g), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.19(a).
“Existing Credit Agreement” shall mean the Credit Agreement dated as of
March 22, 2010, as amended by Amendment No. 1 dated as of June 11, 2010, by and
among the Borrower, the institutions from time to time party thereto as lenders
and Credit Suisse AG, Cayman Islands Branch, as administrative agent.
“Existing Letter of Credit” shall mean each Letter of Credit previously issued
for the account of the Borrower that (a) is outstanding on the Restatement
Effective Date and (b) is listed on Schedule 1.01(c).
“FATCA” shall mean Sections 1471 through 1474 of the Code and any regulations
thereunder or official governmental interpretations thereof.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees and the Issuing Bank Fees.

 

10



--------------------------------------------------------------------------------



 



“Fee Letter” shall mean the Fee Letter dated March 19, 2010, between the
Borrower and the Administrative Agent.
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Ownership Control or Influence” shall have the meaning given to such
phrase in the Federal National Industrial Security Program Operating Manual and
any successor documentation or program thereto.
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
“GAAP” shall mean United States generally accepted accounting principles applied
on a basis consistent with the practices the Borrower has employed historically
in preparing its financial statements.
“Government” shall mean the United States government or any department or agency
thereof.
“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.
“Government Contracts” shall mean written contracts between the Borrower or any
Subsidiary Guarantor and the Government.
“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).
“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

 

11



--------------------------------------------------------------------------------



 



“Guarantee Agreement” shall mean the Guarantee Agreement, substantially in the
form of Exhibit D, among the Borrower, the Subsidiaries party thereto and the
Administrative Agent.
“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.
“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“IIT” shall mean Illinois Institute of Technology, an Illinois not-for-profit
corporation.
“Incremental Assumption Agreement” shall mean (a) the Incremental Assumption and
Amendment Agreement and (b) any other Incremental Assumption Agreement in form
and substance reasonably satisfactory to the Borrower and the Administrative
Agent, among the Borrower, the Administrative Agent and one or more Incremental
Lenders.
“Incremental Assumption and Amendment Agreement” shall mean the Incremental
Assumption and Amendment Agreement dated as of the Restatement Effective Date,
among other things, effecting the amendment and restatement of the Existing
Credit Agreement.
“Incremental Commitment” shall mean any increased Revolving Credit Commitment or
Incremental Term Commitment provided pursuant to Section 2.23.
“Incremental Lender” shall mean a Lender with an Incremental Commitment or an
Incremental Term Loan.
“Incremental Loan Amount” shall mean, at any time, the excess, if any, of (a)
$10,000,000 over (b) the aggregate amount of all Incremental Commitments
established prior to such time. As of the Restatement Effective Date, and after
giving effect to the transactions contemplated by the Incremental Assumption and
Amendment Agreement, the Incremental Loan Amount is $0.
“Incremental Term Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.23, to make Incremental Term Loans to the
Borrower.
“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Assumption
Agreement.

 

12



--------------------------------------------------------------------------------



 



“Incremental Term Loans” shall mean term loans made by one or more Lenders to
the Borrower pursuant to an Incremental Assumption Agreement.
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person (excluding trade accounts payable
and accrued obligations incurred in the ordinary course of business), (e) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable, accrued obligations
incurred in the ordinary course of business and Earn-Out Obligations), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such person, whether or not the obligations
secured thereby have been assumed, (g) all Guarantees by such person of
Indebtedness of others, (h) all Capital Lease Obligations and Synthetic Lease
Obligations of such person, (i) all obligations of such person as an account
party in respect of letters of credit, (j) all obligations of such person in
respect of bankers’ acceptances and (k) all obligations of such person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Disqualified Stock. The Indebtedness of any person shall include the
Indebtedness of any partnership in which such person is a general partner.
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
“Insignificant Subsidiary” shall mean any Subsidiary that either (a)(i) does not
conduct any business operations, (ii) has assets with a total book value not in
excess of $100,000 and (iii) does not have any Indebtedness outstanding, or
(b) is a direct or indirect Subsidiary of the Borrower formed for purposes of
effecting an acquisition which Subsidiary is formed with the intention of
meeting, and within one year after the consummation of such acquisition meets,
the criteria set forth in clause (a) above; provided that at no time shall any
Subsidiary otherwise satisfying the criteria of this clause (b) be considered an
“Insignificant Subsidiary” if such Subsidiary and all other such Subsidiaries
hold 5% or more of the consolidated assets of the Borrower.
“Intercreditor Agreement” shall mean the Intercreditor Agreement among the
Administrative Agent, the Collateral Agent and the authorized representative
named therein for the Senior Secured Notes, substantially in the form of
Exhibit J.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
any Swingline Loan), the last Business Day of each March, June, September and
December, and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing.

 

13



--------------------------------------------------------------------------------



 



“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter (or 9 or
12 months thereafter if, at the time of the relevant Borrowing, all Lenders
participating therein agree to make an Interest Period of such duration
available), as the Borrower may elect; provided, however, that if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
“Issuing Bank” shall mean, as the context may require, Credit Suisse AG, in its
capacity as the issuer of Letters of Credit hereunder and/or any other Lender
that may become an Issuing Bank pursuant to Section 2.22(i) or (k), with respect
to Letters of Credit issued by such Lender. The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
or branches of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate or branch with respect to Letters of Credit issued by
such Affiliate or branch.
“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).
“Junior Warrants” shall mean an aggregate of 1,630,437 detachable redeemable
common stock warrants issued to the holders of the Seller Subordinated Notes.
“L/C Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.22.
“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.
“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
principal amount of all L/C Disbursements that have not yet been reimbursed at
such time. The L/C Exposure of any Revolving Credit Lender at any time shall
equal its Pro Rata Percentage of the aggregate L/C Exposure at such time.
“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).
“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance or an Incremental Assumption Agreement. Unless the
context clearly indicates otherwise, the term “Lenders” shall include the
Swingline Lender.

 

14



--------------------------------------------------------------------------------



 



“Letter of Credit” shall mean any letter of credit issued or deemed issued
pursuant to Section 2.22 (including any Existing Letter of Credit).
“Leverage Ratio” shall mean, on any date, the ratio of Total Debt on such date
to Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.
“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately 11:00
a.m., London time, on the date that is two Business Days prior to the beginning
of such Interest Period.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
“Loan Document Obligations” shall mean (a) the due and punctual payment of
(i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations of the Borrower to any of the Secured
Parties under this Agreement and each of the other Loan Documents, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual performance of all other obligations of the Borrower
under or pursuant to this Agreement and each of the other Loan Documents and
(c) the due and punctual payment and performance of all the obligations of each
other Loan Party under or pursuant to each of the other Loan Documents.

 

15



--------------------------------------------------------------------------------



 



“Loan Documents” shall mean this Agreement, the Letters of Credit, the Guarantee
Agreement, the Security Documents, any Incremental Assumption Agreement and the
promissory notes, if any, executed and delivered pursuant to Section 2.04(e).
“Loan Parties” shall mean the Borrower and the Subsidiary Guarantors.
“Loans” shall mean the Revolving Loans, the Swingline Loans and the Incremental
Term Loans (if any).
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, liabilities, operations or financial condition of the Borrower
and the Subsidiaries, taken as a whole, (b) a material impairment of the ability
of the Borrower or any other Loan Party to perform any of its obligations under
any Loan Document to which it is or will be a party or (c) a material impairment
of the rights of or benefits available to the Lenders under any Loan Document.
“Material Contract” shall mean each Government Contract that has a remaining
value of at least $5,000,000.
“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of the Borrower and the Subsidiaries in an aggregate
principal amount exceeding $10,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.
“Maturity Date” shall mean August 22, 2014.
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Obligations” shall mean all obligations defined as “Obligations” in the
Intercreditor Agreement.
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

16



--------------------------------------------------------------------------------



 



“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Security Agreement.
“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(g).
“Permitted Investments” shall mean:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;
(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;
(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above; and
(f) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

17



--------------------------------------------------------------------------------



 



“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse AG as its prime rate in effect at its principal office in
New York City and notified to the Borrower.
“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder, compliance with such covenant or test after giving effect to
(a) any proposed Permitted Acquisition or (b) any Asset Sale of a Subsidiary or
operating entity for which historical financial statements for the relevant
period are available (including (i) pro forma adjustments arising out of events
which are directly attributable to the proposed Permitted Acquisition or Asset
Sale, are factually supportable and are expected to have a continuing impact, in
each case as determined on a basis consistent with Article 11 of Regulation S-X
of the Securities Act of 1933, as amended, as interpreted by the Staff of the
Securities and Exchange Commission, and (ii) such other adjustments as are
satisfactory to the Administrative Agent, in each case as certified by a
Financial Officer of the Borrower) using, for purposes of determining such
compliance, the historical financial statements of all entities or assets so
acquired or sold and the consolidated financial statements of the Borrower and
the Subsidiaries which shall be reformulated as if such Permitted Acquisition or
Asset Sale, and all other Permitted Acquisitions and Asset Sales that have been
consummated during the period, and any Indebtedness or other liabilities
incurred in connection with any such Permitted Acquisitions had been consummated
and incurred at the beginning of such period.
“Pro Rata Percentage” shall mean, with respect to any Revolving Credit Lender at
any time, the percentage of the aggregate amount of Revolving Credit Commitments
as in effect at such time represented by such Revolving Credit Lender’s
Revolving Credit Commitment.
“Qualified Capital Stock” of any person shall mean any Equity Interest of such
person that is not Disqualified Stock.
“Qualified Public Offering” shall mean an underwritten public offering of common
stock of the Borrower pursuant to an effective registration statement filed with
the Securities and Exchange Commission in accordance with the Securities Act of
1933, as amended, that results in at least $5,000,000 of net cash proceeds to
the Borrower and results in the listing of the common stock of the Borrower on a
national securities exchange or the NASDAQ National Market quotation system.
“Redemption Agreement” shall mean the Note and Warrant Redemption Agreement,
Fourth Amendment to the Seller Note Securities Purchase Agreement, First
Amendment to the Second Amended and Restated Seller Note and Rights Agreement
Termination Agreement between the Borrower and IIT, dated as of December 18,
2009, pursuant to which the Borrower has agreed to redeem and repurchase, and
IIT has agreed to sell to the Borrower, the Seller Subordinated Notes and the
Junior Warrants.
“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

18



--------------------------------------------------------------------------------



 



“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is
administered, advised or managed by the same investment advisor as such Lender
or by an Affiliate of such investment advisor.
“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees and agents
of such person and such person’s Affiliates.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
“Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Swingline Loans), L/C Exposure, Swingline Exposure and unused Revolving Credit
Commitments and Incremental Term Commitments representing more than 50% of the
sum of all Loans outstanding (excluding Swingline Loans), L/C Exposure,
Swingline Exposure and unused Revolving Credit Commitments and Incremental Term
Commitments at such time; provided, however, that the Revolving Loans, L/C
Exposure, Swingline Exposure and unused Revolving Credit Commitments of any
Defaulting Lender shall be disregarded in the determination of Required Lenders
at any time.
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.
“Restatement Effective Date” shall mean March 11, 2011.
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of or
otherwise with respect to (a) any Equity Interests in the Borrower or any
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrower or any Subsidiary or (b) any Senior Unsecured Notes or
any subordinated Indebtedness (“Restricted Indebtedness”) (other than, in the
case of this clause (b), regularly scheduled interest payments and the repayment
of the Seller Subordinated Notes in accordance with the Redemption Agreement).
For the avoidance of doubt, any payment made in respect of an Earn-Out
Obligation is not a Restricted Payment.

 

19



--------------------------------------------------------------------------------



 



“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.
“Revolving Credit Commitment” shall mean, with respect to any Lender at any
time, the commitment of such Lender to make Revolving Loans and to participate
in Letters of Credit and Swingline Loans hereunder as set forth on
Schedule 2.01, or in the Assignment and Acceptance or Incremental Assumption
Agreement pursuant to which such Lender assumed its Revolving Credit Commitment,
as applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.23 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.
“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or outstanding Revolving Credit Exposure.
“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to Section 2.01.
“Secured Parties” shall mean (a) the Bank Secured Parties, (b) the holders of
the Senior Secured Notes, (c) the Senior Secured Notes Trustee and (d) the
successors and permitted assigns of each of the foregoing.
“Security Agreement” shall mean the Security Agreement, substantially in the
form of Exhibit E, among the Borrower, the Subsidiaries party thereto and the
Collateral Agent for the benefit of the Secured Parties.
“Security Documents” shall mean the Guarantee Agreement, the Security Agreement,
the Intercreditor Agreement and each of the security agreements, mortgages and
other instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.09.
“Seller Subordinated Notes” shall mean the Borrower’s 6% Seller Subordinated
Notes due December 20, 2010.
“Senior Secured Notes” shall mean the Borrower’s 12.0% senior secured notes due
2014 issued pursuant to the Senior Secured Notes Indenture on the Closing Date
in an aggregate principal amount of $310,000,000, and the Indebtedness
represented thereby.

 

20



--------------------------------------------------------------------------------



 



“Senior Secured Notes Documents” shall mean the Senior Secured Notes, the Senior
Secured Notes Indenture, the Security Documents and all other documents executed
and delivered with respect to the Senior Secured Notes or the Senior Secured
Notes Indenture.
“Senior Secured Notes Indenture” shall mean the Indenture for the Senior Secured
Notes dated as of March 22, 2010, as the same may be amended, restated,
supplemented, substituted, replaced, refinanced or otherwise modified from time
to time.
“Senior Secured Notes Trustee” shall mean Wilmington Trust Company and its
successors and assigns acting as trustee under the Senior Secured Notes
Indenture.
“Senior Unsecured Notes” shall mean the Borrower’s 10.25% Senior Unsecured Notes
due February 1, 2015 in an outstanding aggregate principal amount on the Closing
Date of approximately $250,000,000, and the Indebtedness represented thereby.
“Senior Warrants” shall mean an aggregate of 350,000 detachable redeemable
common stock warrants issued to the holders of the Senior Secured Notes.
“Special Diversification Payments” shall mean payments (other than payments
required by applicable law) pursuant to the ESOP Plan Documents in respect of
employee elections to transfer up to 10% of the value of their ESOP accounts to
investments other than the Borrower’s common stock.
“SPC” shall have the meaning assigned to such term in Section 9.04(i).
“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurodollar
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurodollar Liabilities as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, Controlled or held, or (b) that is, at the time any determination
is made, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

 

21



--------------------------------------------------------------------------------



 



“Subsidiary” shall mean any subsidiary of the Borrower.
“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to the Guarantee Agreement.
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.21, as the same may be reduced from time to time
pursuant to Section 2.09.
“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.
“Swingline Lender” shall mean Credit Suisse AG, in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.21.
“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) having a value in excess of $100,000 (a) that is accounted
for as an operating lease under GAAP and (b) in respect of which the lessee
retains or obtains ownership of the property so leased for U.S. Federal income
tax purposes, other than any such lease under which such person is the lessor.
“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.
“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower or any
Subsidiary is or may become obligated to make (a) any payment in connection with
a purchase by any third party from a person other than the Borrower or any
Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any payment
(other than on account of a permitted purchase by it of any Equity Interest or
Restricted Indebtedness) the amount of which is determined by reference to the
price or value at any time of any Equity Interest or Restricted Indebtedness;
provided that no phantom stock plan, stock appreciation right plan or similar
plan providing for payments only to current or former directors, officers or
employees of the Borrower or the Subsidiaries (or to their heirs or estates)
shall be deemed to be a Synthetic Purchase Agreement.

 

22



--------------------------------------------------------------------------------



 



“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority.
“Total Debt” shall mean, at any time, the total Indebtedness of the Borrower and
the Subsidiaries at such time (excluding Indebtedness of the type described in
clause (i) of the definition of such term, except to the extent of any
unreimbursed drawings thereunder).
“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and, in the case of the Borrower, the making of the initial Borrowings
hereunder, (b) the execution, delivery and performance by the Borrower and the
Subsidiaries party thereto of the Senior Secured Notes Documents and the
issuance of the Senior Secured Notes and Senior Warrants, (c) the redemption of
the Seller Subordinated Notes and the Junior Warrants pursuant to the terms of
the Redemption Agreement, (d) the repayment of all amounts due or outstanding
under, and the termination of, the Existing Credit Agreement, and (e) the
payment of related fees and expenses.
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.
“Unfunded Advances/Participations” shall mean (a) with respect to the
Administrative Agent, without duplication of amounts paid to the Administrative
Agent under the Intercreditor Agreement, the aggregate amount, if any, (i) made
available to the Borrower on the assumption that each Lender has made its
portion of the applicable Borrowing available to the Administrative Agent as
contemplated by Section 2.02(d) and (ii) with respect to which a corresponding
amount shall not in fact have been returned to the Administrative Agent by the
Borrower or made available to the Administrative Agent by any such Lender,
(b) with respect to the Swingline Lender, the aggregate amount, if any, of
participations in respect of any outstanding Swingline Loans that shall not have
been funded by the Revolving Credit Lenders in accordance with Section 2.21(e),
and (c) with respect to any Issuing Bank, the aggregate amount, if any, of
participations in respect of any outstanding L/C Disbursement with respect to
any Letters of Credit issued by such Issuing Bank that shall not have been
funded by the Revolving Credit Lenders in accordance with Section 2.22(d).
“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“Warrant Agreement” shall mean the Warrant Agreement dated as of March 22, 2010,
as the same may be amended, restated, supplemented, substituted, replaced,
refinanced or otherwise modified from time to time, between the Borrower and the
Wilmington Trust Company.

 

23



--------------------------------------------------------------------------------



 



“Warrants” shall mean the Junior Warrants and the Senior Warrants.
“WCGS ONR Business” shall mean Washington Consulting Government Services, Inc.’s
Office of Naval Research Advisory & Assistance Services Portfolio, which
consists of certain contracts, namely, (i) 331 DO 0502-0001, (ii) 34 DO
0502-0002, (iii) Global Forces DO 0502-0004, (iv) 30 DO 0554-0019 and (v) 35
ADS-SC-003, proposals and other related assets.
“wholly owned subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such person or one or
more wholly owned subsidiaries of such person or by such person and one or more
wholly owned subsidiaries of such person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the date of this Agreement on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VI or any related definition for such purpose),
then the Borrower’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders.
SECTION 1.03. Pro Forma Calculations. With respect to any period during which
any acquisition of the type described in clause (a) of the definition of the
term “Pro Forma Basis” or Asset Sale of the type described in clause (b) of the
definition of the term “Pro Forma Basis” occurs as permitted pursuant to the
terms hereof, the Leverage Ratio shall be calculated with respect to such period
and such acquisition or Asset Sale on a Pro Forma Basis.
SECTION 1.04. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

24



--------------------------------------------------------------------------------



 



ARTICLE II
The Credits
SECTION 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Revolving Credit
Lender agrees, severally and not jointly, to make Revolving Loans to the
Borrower, at any time and from time to time after the date hereof, and until the
earlier of the Maturity Date and the termination of the Revolving Credit
Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Credit Commitment.
Within the limits set forth in the preceding sentence and subject to the terms,
conditions and limitations set forth herein, the Borrower may borrow, pay or
prepay, without premium or penalty (subject to Section 2.15), and reborrow
Revolving Loans.
SECTION 2.02. Loans. (a) Each Loan (other than Swingline Loans) shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided, however, that the
failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). Except for Loans made pursuant
to Section 2.22(e), the Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) (except with respect to any Incremental Term Loan,
to the extent otherwise provided in the related Incremental Assumption
Agreement) an integral multiple of $500,000 or (ii) equal to the remaining
available balance of the Revolving Credit Commitments.
(b) Subject to Sections 2.08 and 2.14, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03. Each Lender may at its option make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time;
provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than eight Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

 

25



--------------------------------------------------------------------------------



 



(c) Except with respect to Loans made pursuant to Section 2.22(e), each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account in New York City as
the Administrative Agent may designate not later than 1:00 p.m. (New York City
time), and the Administrative Agent shall promptly credit the amounts so
received to an account designated by the Borrower in the applicable Borrowing
Request or, if a Borrowing shall not occur on such date because any condition
precedent herein specified shall not have been met, return the amounts so
received to the respective Lenders.
(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Revolving Credit Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s portion of such
Revolving Credit Borrowing, the Administrative Agent may assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Revolving Credit Borrowing in accordance with paragraph (c) of this Section and
the Administrative Agent may, in its sole discretion and in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available, then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable at the time to the Loans comprising such
Revolving Credit Borrowing and (ii) in the case of such Lender, a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Revolving Credit Borrowing for purposes of this Agreement.
(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Revolving Credit Borrowing if the Interest Period
requested with respect thereto would end after the Maturity Date.
SECTION 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
Swingline Loan as to which this Section shall not apply), the Borrower shall
hand deliver or fax to the Administrative Agent (or give telephonic notice
promptly confirmed by written notice) a duly completed Borrowing Request (a) in
the case of a Eurodollar Borrowing, not later than 12:00 noon (New York City
time) three Business Days before a proposed Borrowing, and (b) in the case of an
ABR Borrowing, not later than 12:00 noon (New York City time) one Business Day
before the proposed Borrowing. Each Borrowing Request shall be irrevocable,
shall be

 

26



--------------------------------------------------------------------------------



 



signed by or on behalf of the Borrower and shall specify the following
information: (i) whether such Borrowing is to be a Eurodollar Borrowing or an
ABR Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the number and location of the account to which funds are to be disbursed,
(iv) the amount of such Borrowing, and (v) if such Borrowing is to be a
Eurodollar Borrowing, the Interest Period with respect thereto; provided,
however, that, notwithstanding any contrary specification in any Borrowing
Request, each requested Borrowing shall comply with the requirements set forth
in Section 2.02. If no election as to the Type of Borrowing is specified in any
such notice, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period with respect to any Eurodollar Borrowing is specified in any
such notice, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. The Administrative Agent shall promptly advise
the applicable Lenders of any notice given pursuant to this Section (and the
contents thereof), and of each Lender’s portion of the requested Borrowing.
SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the principal amount of each Incremental Term Loan (if any) of
such Lender as provided in the applicable Incremental Assumption Agreement and
(ii) the then unpaid principal amount of each Revolving Loan of such Lender on
the Maturity Date. The Borrower hereby promises to pay to the Swingline Lender
the then unpaid principal amount of each Swingline Loan on the earlier of the
fifth Business Day after such Swingline Loan is made and the Maturity Date.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and, if applicable,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower or any Subsidiary Guarantor and each Lender’s
share thereof.
(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations therein recorded; provided, however, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms. Upon request, the Borrower may review
the information contained in such accounts for purposes of verifying the
accuracy of same.
(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns
substantially in the form of Exhibit I-1 or I-2 (as appropriately modified).
Notwithstanding any other provision of this Agreement, in the event any Lender
shall request and receive such a promissory note, the interests represented by
such note shall at all times (including after any assignment of all or part of
such interests pursuant to Section 9.04) be represented by one or more
promissory notes payable to the payee named therein or its registered assigns.

 

27



--------------------------------------------------------------------------------



 



SECTION 2.05. Fees. (a) The Borrower agrees to pay to each Lender (other than a
Defaulting Lender for so long as, and with respect to the period during which
such Lender is a Defaulting Lender), through the Administrative Agent, on the
last Business Day of March, June, September and December in each year during the
term hereof and on the date on which the Commitments of such Lender shall expire
or be terminated as provided herein, a commitment fee (a “Commitment Fee”) equal
to 1.75% per annum on the daily unused amount of the Revolving Credit
Commitments of such Lender during the preceding quarter (or shorter period
commencing with the date hereof or ending with the Maturity Date or the date on
which such Commitments shall otherwise expire or be terminated, as applicable).
All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. For purposes of calculating Commitment Fees only,
no portion of the Revolving Credit Commitments shall be deemed utilized under
Section 2.16 as a result of outstanding Swingline Loans. Notwithstanding any
other provision in this Agreement to the contrary, no Commitment Fee shall be
payable under this Agreement in respect of Swingline Commitments.
(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
the administrative fees set forth in the Fee Letter at the times and in the
amounts specified therein (the “Administrative Agent Fees”).
(c) The Borrower agrees to pay (i) to each Revolving Credit Lender (other than a
Defaulting Lender for so long as, and with respect to the period during which
such Lender is a Defaulting Lender), through the Administrative Agent, on the
last Business Day of March, June, September and December of each year and on the
date on which the Revolving Credit Commitment of such Lender shall be terminated
as provided herein, a fee (an “L/C Participation Fee”), calculated on such
Lender’s Pro Rata Percentage of the daily aggregate L/C Exposure (excluding the
portion thereof attributable to unreimbursed L/C Disbursements) during the
preceding quarter (or shorter period commencing with the date hereof or ending
with the Maturity Date or the date on which all Letters of Credit have been
canceled or have expired and the Revolving Credit Commitments of all Lenders
shall have been terminated), at a rate per annum equal to the Applicable
Percentage from time to time used to determine the interest rate on Revolving
Credit Borrowings comprised of Eurodollar Loans pursuant to Section 2.06, and
(ii) to the Issuing Bank, with respect to each Letter of Credit, a fronting fee
not in excess of 0.25% per annum on the outstanding face amount of the Letter of
Credit issued, together with the standard issuance and administrative fees
specified from time to time by the Issuing Bank (all fees in this clause (ii),
collectively, the “Issuing Bank Fees”). All L/C Participation Fees and Issuing
Bank Fees shall be computed on the basis of the actual number of days elapsed in
a year of 360 days.
(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Bank. Once paid, none of the Fees shall be refundable under any circumstances.

 

28



--------------------------------------------------------------------------------



 



SECTION 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing, including each Swingline Loan, shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 or 366 days, as the case may be, when the Alternate Base Rate is
determined by reference to the Prime Rate and over a year of 360 days at all
other times and calculated from and including the date of such Borrowing to but
excluding the date of repayment thereof) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Percentage in effect from time to time.
(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.
(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
SECTION 2.07. Default Interest. If the Borrower shall default in the payment of
any principal of or interest on any Loan or any other amount due hereunder, by
acceleration or otherwise, or under any other Loan Document, then, or, if any
other Event of Default shall have occurred and be continuing and the
Administrative Agent (acting at the direction of the Required Lenders) so
directs, until such defaulted amount shall have been paid in full or such other
Event of Default cured or waived, to the extent permitted by law, all amounts
outstanding under this Agreement and the other Loan Documents shall bear
interest (after as well as before judgment), payable on demand (a) in the case
of principal, at the rate otherwise applicable to such Loan pursuant to
Section 2.06 plus 2% per annum and (b) in all other cases, at a rate per annum
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, when determined by reference to the Prime Rate
and over a year of 360 days at all other times) equal to the rate that would be
applicable to an ABR Revolving Loan plus 2.00% per annum.
SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to any Lender of making or maintaining its
Eurodollar Loan during such Interest Period, the Administrative Agent shall, as
soon as practicable thereafter, give

 

29



--------------------------------------------------------------------------------



 



notice of such determination to the Borrower and the Lenders. In the event of
any such determination, until the Administrative Agent shall have advised the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section shall be conclusive
absent manifest error.
SECTION 2.09. Termination and Reduction of Commitments. (a) The Revolving Credit
Commitments and the Swingline Commitment shall automatically terminate at 5:00
p.m. (New York City time) on the Maturity Date. The L/C Commitment shall
automatically terminate on the earlier to occur of (i) the termination of the
Revolving Credit Commitments and (ii) the date 30 days prior to the Maturity
Date.
(b) Upon at least three Business Days’ prior irrevocable notice to the
Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Revolving Credit
Commitments; provided, however, that (i) each partial reduction of the Revolving
Credit Commitments shall be in an integral multiple of $500,000 and in a minimum
amount of $1,000,000 and (ii) the total Revolving Credit Commitments shall not
be reduced to an amount that is less than the aggregate Revolving Credit
Exposure at the time.
(c) Each reduction in the Revolving Credit Commitments hereunder shall be made
ratably among the Lenders in accordance with their respective Pro Rata
Percentages. The Borrower shall pay to the Administrative Agent for the account
of the Lenders, on the date of each termination or reduction, the Commitment
Fees on the amount of the Revolving Credit Commitments so terminated or reduced
accrued to but excluding the date of such termination or reduction, and no
Commitment Fee on the amount of Revolving Credit Commitments so terminated or
reduced shall accrue thereafter.
SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable written notice (or telephonic
notice promptly confirmed by written notice) to the Administrative Agent (a) not
later than 12:00 noon (New York City time) one Business Day prior to conversion,
to convert any Eurodollar Borrowing into an ABR Borrowing, (b) not later than
12:00 noon (New York City time) three Business Days prior to conversion or
continuation, to convert any ABR Borrowing into a Eurodollar Borrowing or to
continue any Eurodollar Borrowing as a Eurodollar Borrowing for an additional
Interest Period, and (c) not later than 12:00 noon (New York City time) three
Business Days prior to conversion, to convert the Interest Period with respect
to any Eurodollar Borrowing to another permissible Interest Period, subject in
each case to the following:
(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

 

30



--------------------------------------------------------------------------------



 



(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and (b) regarding the principal amount
and maximum number of Borrowings of the relevant Type;
(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;
(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.15;
(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;
(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing; and
(vii) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.
Each notice pursuant to this Section shall be irrevocable, shall be
substantially in the form of Exhibit F or such other form as shall be acceptable
to the Administrative Agent and shall refer to this Agreement and specify
(i) the identity and amount of the Borrowing that the Borrower requests be
converted or continued, (ii) whether such Borrowing is to be converted to or
continued as a Eurodollar Borrowing or an ABR Borrowing, (iii) if such notice
requests a conversion, the date of such conversion (which shall be a Business
Day) and (iv) if such Borrowing is to be converted to or continued as a
Eurodollar Borrowing, the Interest Period with respect thereto. If no Interest
Period is specified in any such notice with respect to any conversion to or
continuation as a Eurodollar Borrowing, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. The Administrative Agent
shall advise the Lenders of any notice given pursuant to this Section and of
each Lender’s portion of any converted or continued Borrowing. If the Borrower
shall not have given notice in accordance with this Section to continue any
Borrowing into a subsequent Interest Period (and shall not otherwise have given
notice in accordance with this Section to convert such Borrowing), such
Borrowing shall, at the end of the Interest Period applicable thereto (unless
repaid pursuant to the terms hereof), automatically be continued into an ABR
Borrowing.

 

31



--------------------------------------------------------------------------------



 



SECTION 2.11. Optional Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part,
(i) upon at least three Business Days’ prior notice in the case of Eurodollar
Loans, or (ii) notice at least one Business Day prior to the date of prepayment
in the case of ABR Loans, in each case to the Administrative Agent before 12:00
noon (New York City time) on the relevant date; provided, however, that each
partial prepayment shall be in an amount that is an integral multiple of
$1,000,000.
(b) Each notice of prepayment shall be substantially in the form of Exhibit G or
such other form as shall be acceptable to the Administrative Agent, shall
specify the prepayment date and the principal amount of each Borrowing (or
portion thereof) to be prepaid, shall be irrevocable and shall commit the
Borrower to prepay such Borrowing by the amount stated therein on the date
stated therein. All prepayments under this Section shall be subject to
Section 2.15, but otherwise shall be without premium or penalty, and shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment; provided, however, that in the case of a
prepayment of an ABR Revolving Loan or a Swingline Loan that is not made in
connection with a termination of the Revolving Credit Commitments, the accrued
and unpaid interest on the principal amount prepaid to but excluding the date of
prepayment shall be payable on the next scheduled Interest Payment Date with
respect to such ABR Revolving Loan or Swingline Loan.
SECTION 2.12. Mandatory Prepayments. (a) In the event of the termination of all
the Revolving Credit Commitments by the Borrower pursuant to Section 2.09, the
Borrower shall, on the date of such termination, repay or prepay all outstanding
Revolving Credit Borrowings and all outstanding Swingline Loans and replace or
cause to be canceled (or make other arrangements satisfactory to the
Administrative Agent and the Issuing Bank with respect to) all outstanding
Letters of Credit. If, after giving effect to any partial reduction of the
Revolving Credit Commitments by the Borrower pursuant to Section 2.09, the
aggregate Revolving Credit Exposure would exceed the total Revolving Credit
Commitments, then the Borrower shall, on the date of such reduction, repay or
prepay Revolving Credit Borrowings or Swingline Loans (or a combination
thereof), and, after the Revolving Credit Borrowings and Swingline Loans shall
have been repaid or prepaid in full, replace or cause to be canceled (or make
other arrangements satisfactory to the Administrative Agent and the Issuing Bank
with respect to) Letters of Credit, in an amount sufficient to eliminate any
such excess.
(b) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section, (i) a certificate signed by a Financial
Officer of the Borrower setting forth in reasonable detail the calculation of
the amount of such prepayment and (ii) to the extent practicable, at least three
days prior written notice of such prepayment. Each notice of prepayment shall
specify the prepayment date, the Type of each Loan being prepaid and the
principal amount of each Loan (or portion thereof) to be prepaid and shall be
substantially in the form of Exhibit G or such other form as shall be acceptable
to the Administrative Agent. All prepayments of Borrowings under this Section
shall be subject to Section 2.15, but otherwise shall be without premium or
penalty, and shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

 

32



--------------------------------------------------------------------------------



 



SECTION 2.13. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender
or the Issuing Bank (except any such reserve requirement which is reflected in
the Adjusted LIBO Rate) or shall impose on such Lender or the Issuing Bank or
the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein, and the result of any of the foregoing shall be to increase the cost to
such Lender or the Issuing Bank of making or maintaining any Eurodollar Loan or
increase the cost to any Lender of issuing or maintaining any Letter of Credit
or purchasing or maintaining a participation therein or to reduce the amount of
any sum received or receivable by such Lender or the Issuing Bank hereunder
(whether of principal, interest or otherwise) by an amount deemed by such Lender
or the Issuing Bank to be material, then the Borrower will pay to such Lender or
the Issuing Bank, as the case may be, upon demand such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.
(b) If any Lender or the Issuing Bank shall have determined that any Change in
Law regarding capital adequacy has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made or participations in Letters of Credit
purchased by such Lender pursuant hereto or the Letters of Credit issued by the
Issuing Bank pursuant hereto to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy) by an amount deemed by
such Lender or the Issuing Bank to be material, then from time to time the
Borrower shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.
(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the Issuing Bank the amount shown
as due on any such certificate delivered by it within 10 Business Days after its
receipt of the same.

 

33



--------------------------------------------------------------------------------



 



(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender or
the Issuing Bank under paragraph (a) or (b) of this Section with respect to
increased costs or reductions with respect to any period prior to the date that
is 120 days prior to such request if such Lender or the Issuing Bank knew or
could reasonably have been expected to know of the circumstances giving rise to
such increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period. The protection of this Section
shall be available to each Lender and the Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.
SECTION 2.14. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:
(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans), whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and
(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) of this Section.
In the event any Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.
(b) For purposes of this Section, a notice to the Borrower by any Lender shall
be effective as to each Eurodollar Loan made by such Lender, if lawful, on the
last day of the Interest Period then applicable to such Eurodollar Loan; in all
other cases such notice shall be effective on the date of receipt by the
Borrower.

 

34



--------------------------------------------------------------------------------



 



SECTION 2.15. Indemnity. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence (other
than as a result of the gross negligence or willful misconduct of such Lender)
of (a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.
SECTION 2.16. Pro Rata Treatment. Except as provided below in this Section with
respect to Swingline Loans, as required under Section 2.14 or as required
pursuant to the last sentence of Section 2.02(a), each Borrowing, each payment
or prepayment of principal of any Borrowing, each payment of interest on the
Loans, each payment of the Commitment Fees, each reduction of the Commitments of
any Class and each conversion of any Borrowing to or continuation of any
Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective applicable Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans). For purposes of
determining the available Revolving Credit Commitments of the Lenders at any
time, each outstanding Swingline Loan shall be deemed to have utilized the
Revolving Credit Commitments of the Lenders (including those Lenders which shall
not have made Swingline Loans) pro rata in accordance with such respective
Revolving Credit Commitments. Each Lender agrees that in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s percentage of such Borrowing to the next
higher or lower whole dollar amount.

 

35



--------------------------------------------------------------------------------



 



SECTION 2.17. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans or L/C Disbursement as a result of which the unpaid principal
portion of its Loans and participations in L/C Disbursements shall be
proportionately less than the unpaid principal portion of the Loans and
participations in L/C Disbursements of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans and L/C Exposure of such other Lender, so that the aggregate unpaid
principal amount of the Loans and L/C Exposure and participations in Loans and
L/C Exposure held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all Loans and L/C Exposure then outstanding
as the principal amount of its Loans and L/C Exposure prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans and L/C Exposure outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that if any such
purchase or purchases or adjustments shall be made pursuant to this Section and
the payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest. The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in a Loan or L/C Disbursement deemed to have been
so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim in accordance with the terms and conditions of this Agreement and
applicable law with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
the Borrower in the amount of such participation.
SECTION 2.18. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 12:00
noon (New York City time) on the date when due in immediately available dollars,
without setoff, defense or counterclaim. Each such payment (other than
(i) Issuing Bank Fees, which shall be paid directly to the Issuing Bank, and
(ii) principal of and interest on Swingline Loans, which shall be paid directly
to the Swingline Lender except as otherwise provided in Section 2.20(e)) shall
be made to the Administrative Agent at its offices at Eleven Madison Avenue, New
York, New York 10010. The Administrative Agent shall distribute any such
payments received by it for the account of any other person to the appropriate
recipient following receipt thereof.
(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable, up
to but excluding the day of payment.

 

36



--------------------------------------------------------------------------------



 



SECTION 2.19. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower or any other Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any Taxes
unless such withholding is required by law. If the Administrative Agent or any
Loan Party determines, in its sole discretion exercised in good faith, that it
is so required to withhold Taxes, then such Administrative Agent or Loan Party
may so withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law. If such Taxes
are Indemnified Taxes or Other Taxes then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower or such Loan Party shall make such deductions and (iii) the Borrower or
such Loan Party shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower or any other Loan
Party hereunder or under any other Loan Document (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or the Issuing Bank, or by the Administrative Agent
on behalf of itself or a Lender, shall be conclusive absent manifest error.
(d) Each Lender shall severally indemnify the Administrative Agent, within
10 days after written demand therefor, for the full amount of any Excluded Taxes
attributable to such Lender that are paid by the Administrative Agent on or with
respect to any payment by or on account of any obligation of the Borrower or any
other Loan Party hereunder or under any other Loan Document and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Excluded Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Lender by the Administrative Agent shall
be conclusive absent manifest error.
(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

37



--------------------------------------------------------------------------------



 



(f) Each Foreign Lender hereby agrees that it shall, no later than the Closing
Date, in the case of a Lender that becomes a party hereto after the Closing
Date, within 10 days after such Foreign Lender becomes a party hereto, or, in
the case where a Foreign Lender changes its applicable lending office by
designating a different lending office (a “New Lending Office”), within 10 days
after such Lender designates the New Lending Office, and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent, but only if such Foreign Lender is legally able to do so, deliver to the
Borrower and the Administrative Agent either (i) two accurate, complete and
signed copies of either (x) U.S. Internal Revenue Service Form W-8ECI or
successor form, or (y) U.S. Internal Revenue Service Form W-8BEN or successor
form, in each case, indicating that such Foreign Lender is on the date of
delivery thereof entitled to receive payments of interest hereunder free from,
or subject to a reduced rate of, withholding of United States Federal income tax
or (ii) in the case of such a Lender that is entitled to claim exemption from
withholding of United States Federal income tax under Section 871(h) or Section
881(c) of the Code, (x) a certificate to the effect that such Lender is (A) not
a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) not a
“10 percent shareholder” within the meaning of Section 881(c)(3)(B) of the Code
and (C) not a controlled foreign corporation described in Section 881(c)(3)(C)
of the Code and (y) two accurate, complete and signed copies of U.S. Internal
Revenue Service Form W-8BEN or successor form. In addition, each Foreign Lender
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such Foreign Lender and shall deliver such forms
within 20 days after receipt of a written request therefor from the Borrower or
the Administrative Agent.
(g) Each Lender and Administrative Agent that is a U.S. person as that term is
defined in Section 7701(a)(30) of the Code, other than a Lender or
Administrative Agent that may be treated as an exempt recipient based on the
indicators described in Treasury Regulation Section 1.6049-4(c)(1)(ii), hereby
agrees that it shall, no later than the Closing Date or, in the case of a Lender
that becomes a party hereto after the Closing Date, within 10 days after such
Lender becomes a party hereto, deliver to the Administrative Agent two accurate,
complete and signed copies of U.S. Internal Revenue Service Form W-9 or
successor form, certifying that such Lender or Administrative Agent, as the case
may be, is on the date of delivery thereof entitled to an exemption from United
States backup withholding tax. Unless the Administrative Agent has received such
forms or other documents required by this Section 2.19(g), the Borrower or the
Administrative Agent, as applicable, shall withhold amounts as required by
applicable requirements of law from such payments at the applicable statutory
rate.
(h) If the Administrative Agent or a Lender determines that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.19, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.19 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the

 

38



--------------------------------------------------------------------------------



 



relevant Governmental Authority with respect to such refund); provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority unless the
Governmental Authority assessed such penalties, interest or other charges due to
the gross negligence or willful misconduct of the Administrative Agent or such
Lender) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other person.
(i) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender fails to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and Administrative Agent (A) a certification signed by
the chief financial officer, principal accounting officer, treasurer or
controller and (B) other documentation reasonably requested by the Borrower or
Administrative Agent sufficient for the Borrower and Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such applicable reporting requirements.
SECTION 2.20. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.13, (ii) any Lender or
the Issuing Bank delivers a notice described in Section 2.14, (iii) the Borrower
is required to pay any additional amount to any Lender or the Issuing Bank or
any Governmental Authority on account of any Lender or the Issuing Bank pursuant
to Section 2.19 or (iv) any Lender refuses to consent to any amendment, waiver
or other modification of any Loan Document requested by the Borrower that
requires the consent of a greater percentage of the Lenders than the Required
Lenders and such amendment, waiver or other modification is consented to by the
Required Lenders, the Borrower may, at its sole expense and effort (including
with respect to the processing and recordation fee referred to in
Section 9.04(b)), upon notice to such Lender or the Issuing Bank and the
Administrative Agent, require such Lender or the Issuing Bank to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all of its interests, rights and obligations under
this Agreement (or, in the case of clause (iv) above, all of its interests,
rights and obligations with respect to the Class of Loans or Commitments that is
the subject of the related consent, amendment, waiver or other modification) to
an assignee that shall assume such assigned obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that (x) such
assignment shall not conflict with any law, rule or regulation or order of any
court or other Governmental Authority having jurisdiction, (y) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Revolving Credit Commitment is being assigned, the Issuing Bank and the
Swingline Lender), which consents shall not unreasonably be withheld, and
(z) the Borrower or such assignee shall have paid to the affected Lender or the
Issuing Bank in

 

39



--------------------------------------------------------------------------------



 



immediately available funds an amount equal to the sum of the principal of and
interest accrued to the date of such payment on the outstanding Loans or L/C
Disbursements of such Lender or the Issuing Bank, respectively, plus all Fees
and other amounts accrued for the account of such Lender or the Issuing Bank
hereunder (including any amounts under Sections 2.13 and 2.15); provided further
that, if prior to any such transfer and assignment the circumstances or event
that resulted in such Lender’s or the Issuing Bank’s claim for compensation
under Section 2.13, notice under Section 2.14 or the amounts paid pursuant to
Section 2.19, as the case may be, cease to cause such Lender or the Issuing Bank
to suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital, cease to have the consequences specified in
Section 2.14 or cease to result in amounts being payable under Section 2.19, as
the case may be (including as a result of any action taken by such Lender or the
Issuing Bank pursuant to paragraph (b) of this Section), or if such Lender or
the Issuing Bank shall waive its right to claim further compensation under
Section 2.13 in respect of such circumstances or event, shall withdraw its
notice under Section 2.14 or shall waive its right to further payments under
Section 2.19 in respect of such circumstances or event or shall consent to the
proposed amendment, waiver, consent or other modification, as the case may be,
then such Lender or the Issuing Bank shall not thereafter be required to make
any such transfer and assignment hereunder. Each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender as assignor,
any Assignment and Acceptance necessary to effectuate any assignment of such
Lender’s interests hereunder in the circumstances contemplated by this
paragraph.
(b) If (i) any Lender or the Issuing Bank shall request compensation under
Section 2.13, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.14 or (iii) the Borrower is required to pay any additional amount to
any Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank, pursuant to Section 2.19, then such Lender or the
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or the Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Borrower or (y) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.13, enable it to withdraw its notice pursuant to
Section 2.14 or would reduce amounts payable pursuant to Section 2.19, as the
case may be, in the future. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the Issuing Bank in connection with
any such filing or assignment, delegation and transfer.

 

40



--------------------------------------------------------------------------------



 



SECTION 2.21. Swingline Loans. (a) Swingline Commitment. Subject to the terms
and conditions and relying upon the representations and warranties herein set
forth, the Swingline Lender agrees to make loans to the Borrower at any time and
from time to time on and after the Closing Date and until the earlier of the
Maturity Date and the termination of the Revolving Credit Commitments, in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of all Swingline Loans exceeding $5,000,000 in
the aggregate or (ii) the aggregate Revolving Credit Exposure, after giving
effect to any Swingline Loan, exceeding the aggregate Revolving Credit
Commitments. Each Swingline Loan shall be in a principal amount that is an
integral multiple of $50,000. The Swingline Commitment may be terminated or
reduced from time to time as provided herein. Within the foregoing limits, the
Borrower may borrow, pay or prepay and reborrow Swingline Loans hereunder,
subject to the terms, conditions and limitations set forth herein.
Notwithstanding anything to the contrary contained in this Section 2.21 or
elsewhere in this Agreement, the Swingline Lender shall not be obligated to make
any Swingline Loan at a time when a Lender is a Defaulting Lender unless the
Swingline Lender has entered into arrangements satisfactory to it and the
Borrower to eliminate the Swingline Lender’s risk with respect to the Defaulting
Lenders’ participation in such Swingline Loans, including by cash
collateralizing such Defaulting Lender’s Pro Rata Percentage of the outstanding
Swingline Loans.
(b) Swingline Loans. The Borrower shall notify the Swingline Lender by fax, or
by telephone (promptly confirmed by fax), not later than 12:00 noon (New York
City time) on the day of a proposed Swingline Loan. Such notice shall be
delivered on a Business Day, shall be irrevocable and shall refer to this
Agreement and shall specify the requested date (which shall be a Business Day)
and amount of such Swingline Loan and the wire transfer instructions for the
account of the Borrower to which the proceeds of the Swingline Loan should be
transferred. The Swingline Lender shall make each Swingline Loan by wire
transfer to the account specified in such request.
(c) Prepayment. The Borrower shall have the right at any time and from time to
time to prepay any Swingline Loan, in whole or in part, upon giving written or
fax notice (or telephone notice promptly confirmed by written, or fax notice) to
the Swingline Lender before 12:00 noon (New York City time) on the date of
prepayment at the Swingline Lender’s address for notices specified herein.
(d) Interest. Each Swingline Loan shall be an ABR Loan and, subject to the
provisions of Section 2.07, shall bear interest as provided in Section 2.06(a).
(e) Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 12:00 noon (New York City time) on any
Business Day require the Revolving Credit Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Credit Lenders will participate. The Administrative Agent will, promptly upon
receipt of such notice, give notice to each Revolving Credit Lender, specifying
in such notice such Revolving Credit Lender’s Pro Rata Percentage of such
Swingline Loan or Loans. In furtherance of the foregoing, each Revolving Credit
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Revolving Credit Lender’s Pro Rata Percentage of such
Swingline Loan or Loans. Each Revolving Credit Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be

 

41



--------------------------------------------------------------------------------



 



affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Credit Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.02(c) with respect to Loans made by such Lender
(and Section 2.02(c) shall apply, mutatis mutandis, to the payment obligations
of the Revolving Credit Lenders) and the Administrative Agent shall promptly pay
to the Swingline Lender the amounts so received by it from the Revolving Credit
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Credit Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower (or other party liable for obligations of the Borrower) of any
default in the payment thereof.
SECTION 2.22. Letters of Credit. (a) General. The Borrower may request the
issuance of a Letter of Credit for its own account or for the account of any of
its Subsidiaries (in which case the Borrower and such Subsidiary shall be
co-applicants with respect to such Letter of Credit), in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time while the L/C Commitment remains in effect; provided that the
Issuing Bank shall not be required to issue, extend or renew any Letter of
Credit after the date that is 30 days prior to the Maturity Date. This Section
shall not be construed to impose an obligation upon the Issuing Bank to issue
any Letter of Credit that is inconsistent with the terms and conditions of this
Agreement. Notwithstanding anything to the contrary contained in this
Section 2.22 or elsewhere in this Agreement, in the event that a Revolving
Credit Lender is a Defaulting Lender, the Issuing Bank shall not be required to
issue any Letter of Credit unless the Issuing Bank has entered into arrangements
satisfactory to it and the Borrower to eliminate the Issuing Bank’s risk with
respect to the participation in Letters of Credit by all such Defaulting
Lenders, including by cash collateralizing each such Defaulting Lender’s Pro
Rata Percentage of each Letter of Credit.
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit, the Borrower shall hand
deliver or fax to the Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare such Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if, and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that, after giving effect to such issuance,
amendment, renewal or extension (i) the L/C Exposure shall not exceed the lesser
of $35,000,000 and the amount then authorized by the board of directors of the
Borrower and (ii) the aggregate Revolving Credit Exposure shall not exceed the
aggregate Revolving Credit Commitments.

 

42



--------------------------------------------------------------------------------



 



(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date one year after the date of the issuance of such
Letter of Credit and the date that is five Business Days prior to the Maturity
Date, unless such Letter of Credit expires by its terms on an earlier date;
provided, however, that a Letter of Credit may, upon the request of the
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of 12 months or less (but not
beyond the date that is five Business Days prior to the Maturity Date) unless
the Issuing Bank notifies the beneficiary thereof at least 30 days prior to the
then-applicable expiration date that such Letter of Credit will not be renewed.
(d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Credit Lender, and each such Revolving Credit
Lender hereby acquires from the Issuing Bank, a participation in such Letter of
Credit equal to such Revolving Credit Lender’s Pro Rata Percentage of the
aggregate amount available to be drawn under such Letter of Credit, effective
upon the issuance of such Letter of Credit (or, with respect to any Existing
Letter of Credit, effective upon the Restatement Effective Date). In
consideration and in furtherance of the foregoing, each Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Revolving Credit Lender’s Pro Rata
Percentage of each L/C Disbursement made by the Issuing Bank and not reimbursed
by the Borrower (or, if applicable, another party pursuant to its obligations
under any other Loan Document) forthwith on the date due as provided in
paragraph (e) below. Each Revolving Credit Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including the occurrence and continuance of a
Default or an Event of Default, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e) Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such L/C
Disbursement by paying to the Administrative Agent an amount equal to such L/C
Disbursement not later than 12:00 noon, New York City time, on the Business Day
following the date that such L/C Disbursement is made; provided that (i) if
notice of such L/C Disbursement is received by the Borrower later than
10:00 a.m., New York City time, on the Business Day on which such L/C
Disbursement is made, then such reimbursement shall not be required until the
second Business Day following the date such L/C Disbursement is made and
(ii) the Borrower may, subject to the conditions to borrowing set forth herein,
request in

 

43



--------------------------------------------------------------------------------



 



accordance with Section 2.03 that such payment be financed with an ABR Revolving
Borrowing or a Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Credit Lender of the applicable L/C Disbursement, the
payment then due from the Borrower in respect thereof and such Revolving Credit
Lender’s Pro Rata Percentage thereof. Promptly following receipt of such notice,
each Revolving Credit Lender shall pay to the Administrative Agent its Pro Rata
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.02 with respect to Loans made by such Revolving Credit
Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Credit Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Credit Lenders. Promptly following receipt by the Administrative Agent
of any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Credit Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Bank, then to such Revolving Credit Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Revolving
Credit Lender pursuant to this paragraph to reimburse the Issuing Bank for any
L/C Disbursement (other than the funding of ABR Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such L/C Disbursement.
(f) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:
(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;
(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;
(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;
(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

 

44



--------------------------------------------------------------------------------



 



(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and
(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
any Lender, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the Borrower’s obligations hereunder.
Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the Issuing Bank. The foregoing shall not, however, be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or willful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. It
is understood that the Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit (i) the Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute gross
negligence or willful misconduct of the Issuing Bank.
(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by fax, to the Administrative Agent and
the Borrower of such demand for payment and whether the Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that (i) the Issuing Bank
shall use reasonable efforts to notify the Borrower prior to making payment on a
standby letter of credit and (ii) any failure to give or delay in giving any
notice referred to in this paragraph shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Revolving Credit Lenders with
respect to any such L/C Disbursement.

 

45



--------------------------------------------------------------------------------



 



(h) Interim Interest. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of the Issuing Bank, for each day from and including
the date of such L/C Disbursement, to but excluding the earlier of the date of
payment by the Borrower or the date on which such L/C Disbursement is refinanced
with a Revolving Loan or a Swingline Loan pursuant to paragraph (e) above, at
the rate per annum that would apply to such amount if such amount were an ABR
Revolving Loan.
(i) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign at
any time by giving 45 days’ prior written notice to the Administrative Agent,
the Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to the Issuing Bank, the Administrative Agent and the Lenders. Upon the
acceptance of any appointment as the Issuing Bank hereunder by a Lender that
shall agree to serve as successor Issuing Bank, such successor shall succeed to
and become vested with all the interests, rights and obligations of the retiring
Issuing Bank and the retiring Issuing Bank shall be discharged from its
obligations to issue additional Letters of Credit hereunder. At the time such
removal or resignation shall become effective, the Borrower shall pay all unpaid
fees accrued pursuant to clause (ii) of Section 2.05(c). The acceptance of any
appointment as the Issuing Bank hereunder by a successor Lender shall be
evidenced by an agreement entered into by such successor, in a form satisfactory
to the Borrower and the Administrative Agent, and, from and after the effective
date of such agreement, (i) such successor Lender shall have all the rights and
obligations of the previous Issuing Bank under this Agreement and the other Loan
Documents and (ii) references herein and in the other Loan Documents to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the resignation or removal of the Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation or removal, but shall not be required to issue
additional Letters of Credit.
(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit) thereof and of the amount
to be deposited, deposit in an account with the Administrative Agent, for the
benefit of the Lenders, an amount in cash equal to the L/C Exposure as of such
date. Such deposit shall be held by the Administrative Agent as collateral for
the payment and performance of the Bank Obligations. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits in Permitted Investments, which investments shall be made at
the option and sole discretion of the Administrative Agent, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall (i) automatically be
applied by the Administrative Agent to reimburse the Issuing Bank for L/C
Disbursements for which it has not been reimbursed, (ii) be held for the
satisfaction of the reimbursement obligations of the Borrower for the L/C
Exposure at such time and (iii) if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Credit Lenders holding
participations in outstanding Letters of Credit representing greater than 50% of
the aggregate undrawn amount of all outstanding Letters of Credit), be applied
to satisfy the Bank Obligations. If the Borrower is required to provide cash
collateral hereunder as a result of the occurrence of an Event of Default, the
amount remaining on deposit in the account as described above (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.

 

46



--------------------------------------------------------------------------------



 



(k) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph shall be deemed to be
an “Issuing Bank” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Bank and such
Lender.
SECTION 2.23. Incremental Commitments. (a) The Borrower may, by written notice
to the Administrative Agent from time to time, request Incremental Commitments
in an amount not to exceed the Incremental Loan Amount from one or more
Incremental Lenders, which may include any existing Lender; provided that each
Incremental Lender, if not already a Lender hereunder, shall be subject to the
approval of the Administrative Agent and, in the case of any increase in
Revolving Credit Commitments, the Issuing Bank and the Swingline Lender (which
approvals shall not be unreasonably withheld or delayed). Such notice shall set
forth (i) the amount of the Incremental Commitments being requested (which,
unless otherwise agreed to by the Administrative Agent, shall be in integral
multiples of $1,000,000 and a minimum amount of $5,000,000 or in an amount equal
to the remaining Incremental Amount), (ii) the date on which such Incremental
Commitments are requested to become effective (which shall not be less than five
Business Days after the date of such notice) and (iii) whether such Incremental
Commitments are to be Revolving Credit Commitments or Incremental Term
Commitments. For the avoidance of doubt, no Lender shall have any obligation to
assume an Incremental Commitment.
(b) The Borrower and each Incremental Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Commitment of such Incremental Lender. Each such agreement shall
specify the terms of the Incremental Commitments to be made thereunder;
provided, however, that, without the prior written consent of the Required
Lenders, (i) the final maturity date of any Incremental Term Loans shall be no
earlier than the Maturity Date and (ii) if the initial yield on any Incremental
Term Loans (as determined by the Administrative Agent to be equal to the sum of
(A) the margin over the Adjusted LIBO Rate (including as margin the effect of
any “LIBOR floor”) applicable to the Incremental Term Loans and (B) if the
Incremental Term Loans are initially

 

47



--------------------------------------------------------------------------------



 



made at a discount or the lenders making the same receive an “upfront” fee (as
opposed to an “arrangement” or similar fee paid solely to the arranger or
arrangers of such Incremental Term Loans) from the Borrower or any Subsidiary
for doing so (the amount of such discount or fee, expressed as a percentage of
the Incremental Term Loans, being referred to herein as “OID”), the amount of
such OID divided by the lesser of (A) the average life to maturity of such
Incremental Term Loans and (B) four) exceeds (the amount of such excess being
referred to herein as the “Yield Differential”) the Applicable Percentage (plus
the effect of the “LIBOR floor” contained in clause (a) of the definition of the
term “Adjusted LIBO Rate”) for Eurodollar Loans hereunder, then the Applicable
Percentages for the Loans hereunder shall automatically be increased by the
Yield Differential, effective upon the making of the Incremental Term Loans. The
other economic terms of any Incremental Term Loans (including the scheduled
amortization and the mandatory and optional prepayment provisions thereof) shall
be as agreed to by the Borrower and the Incremental Lenders, subject to the
prior written approval of the Administrative Agent, and shall be set forth in
the Incremental Assumption Agreement. Without the prior written consent of the
Required Lenders, any Incremental Commitments consisting of Revolving Credit
Commitments shall be identical in all respects to the then-existing Revolving
Credit Commitments; provided, however, that (x) the Applicable Percentages,
“LIBOR floor” and Commitment Fees with respect to all Revolving Credit
Commitments may be increased concurrently with the effectiveness of any
Incremental Commitment and (y) if the Incremental Lenders assuming such
Revolving Credit Commitment receive an “upfront” fee (as opposed to an
“arrangement” or similar fee paid solely to the arranger or arrangers of such
Incremental Commitment) from the Borrower or any Subsidiary for doing so, then
the Borrower or such Subsidiary shall pay the same “upfront” or similar fee (in
each case, as a percentage of the applicable Revolving Credit Commitments) to
the then-existing Revolving Credit Lenders in respect of their then-existing
Revolving Credit Commitments concurrently with the effectiveness of such
Incremental Commitment. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Incremental Assumption Agreement. Each of
the parties hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Incremental Commitment evidenced thereby and any increase to the Applicable
Percentages, “LIBOR floor” or Commitment Fee required by the foregoing
provisions of this Section 2.23(b). Any such deemed amendment may be
memorialized in writing by the Administrative Agent with the Borrower’s consent
(not to be unreasonably withheld or delayed) and furnished to the other parties
hereto.
(c) Notwithstanding the foregoing, no Incremental Commitment shall become
effective under this Section 2.23 unless (i) on or before the date of such
effectiveness, the conditions set forth in paragraphs (b) and (d) of
Section 4.01 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated as of such date and executed by a Financial
Officer of the Borrower, and (ii) the Administrative Agent shall have received
(with sufficient copies for each of the Incremental Lenders) legal opinions,
board resolutions and other closing certificates and documentation consistent
with those delivered on the Closing Date under Section 4.02.

 

48



--------------------------------------------------------------------------------



 



(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Revolving Loans in respect of Incremental Commitments, when originally made, are
included in each Borrowing of outstanding Revolving Loans on a pro rata basis.
The Borrower agrees that Section 2.15 shall apply to any conversion of
Eurodollar Loans to ABR Loans reasonably required by the Administrative Agent to
effect the foregoing.
ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent, the Issuing Bank and each Lender that:
SECTION 3.01. Organization; Powers. The Borrower and each of the Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite power and authority
to own its property and assets and to carry on its business as now conducted and
as proposed to be conducted, (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow hereunder.
SECTION 3.02. Authorization. The Transactions (a) have been duly authorized by
all requisite corporate and, if required, stockholder action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Borrower or any Subsidiary Guarantor, (B) any order of any
Governmental Authority or (C) any provision of any indenture, agreement or other
instrument to which the Borrower or any Subsidiary is a party or by which any of
them or any of their property is or may be bound, (ii) be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument or (iii) result in the creation or imposition of
any Lien upon or with respect to any property or assets now owned or hereafter
acquired by the Borrower or any Subsidiary (other than Liens created under the
Security Documents).
SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party party thereto will constitute, a
legal, valid and binding obligation of such Loan Party enforceable against such
Loan Party in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding thereof may be brought.

 

49



--------------------------------------------------------------------------------



 



SECTION 3.04. Governmental Approvals. (a) No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (i) the
filing of Uniform Commercial Code financing statements and filings with the
United States Patent and Trademark Office and the United States Copyright
Office, (ii) filings under the Assignment of Claims Act and (iii) such as have
been made or obtained and are in full force and effect.
(b) No notice of suspension, debarment or termination for default has been
received by the Borrower or any Subsidiary and no cure notice has been received
by the Borrower or any Subsidiary in connection with any Government Contract or
other contract pursuant to which the Borrower or any Subsidiary is directly or
indirectly acting as a subcontractor under or in connection with a Government
Contract. Each Material Contract existing on the Closing Date is listed on
Schedule 3.04(b), and documentation necessary for compliance with the Assignment
of Claims Act has been executed and delivered to the Collateral Agent by the
Borrower or any Subsidiary, as applicable, with respect to each such Material
Contract.
SECTION 3.05. Financial Statements. The Borrower has heretofore furnished to the
Lenders (i) the consolidated balance sheets and related statements of
operations, shareholders’ equity and cash flows of the Borrower and its
consolidated subsidiaries as of and for the fiscal years ended September 30,
2008 and 2009 each audited by and accompanied by the unqualified opinion of
Deloitte & Touche LLP, independent public accountants, (ii) the unaudited
consolidated balance sheet and related statements of operations and cash flows
of the Borrower and its consolidated subsidiaries as of and for (A) each fiscal
quarter subsequent to September 30, 2009 ended at least 45 days before the
Closing Date and (B) each fiscal month subsequent to the date of the most recent
unaudited quarterly financial statements furnished under clause (A) ended at
least 30 days before the Closing Date. Such financial statements were prepared
in accordance with GAAP and present fairly in all material respects the
financial condition and results of operations and cash flows of the Borrower and
its consolidated subsidiaries as of such dates and for such periods, subject to
normal year-end adjustments in the case of the documents provided pursuant to
clause (ii). Such balance sheets and the notes thereto disclose all material
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the dates thereof.
SECTION 3.06. No Material Adverse Change. No event, change or condition has
occurred that, individually or in the aggregate, has caused, or could reasonably
be expected to cause, a material adverse effect on the business, assets,
liabilities, operations or financial condition of the Borrower and the
Subsidiaries, taken as a whole, since September 30, 2009.

 

50



--------------------------------------------------------------------------------



 



SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of the
Borrower and the Subsidiaries has good and marketable title to, or valid
leasehold interests in, all its material properties and assets, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties and assets for their
intended purposes. All such material properties and assets are free and clear of
Liens, other than Liens expressly permitted by Section 6.02.
(b) Each of the Borrower and the Subsidiaries has complied with all obligations
under all material leases to which it is a party and all such leases are in full
force and effect. Each of the Borrower and the Subsidiaries enjoys peaceful and
undisturbed possession under all such material leases, subject to rights
reserved by lessors under such leases.
SECTION 3.08. Subsidiaries. (a) Schedule 3.08(a) sets forth as of the Closing
Date a complete and accurate list of all Subsidiaries, the percentage ownership
interest of the Borrower or any Subsidiary therein and the jurisdiction of
incorporation of each Subsidiary. The shares of capital stock or other ownership
interests so indicated on Schedule 3.08(a) are fully paid and non-assessable and
are owned by the Borrower or any Subsidiary, directly or indirectly, free and
clear of all Liens (other than Liens created under the Security Documents).
(b) Schedule 3.08(b) sets forth as of the Closing Date a complete and accurate
list of all Insignificant Subsidiaries, the percentage ownership interest of the
Borrower or any Subsidiary therein and the jurisdiction of incorporation of each
Insignificant Subsidiary. The shares of capital stock or other ownership
interests so indicated on Schedule 3.08(b) are fully paid and non-assessable and
are owned by the Borrower or any Subsidiary, directly or indirectly, free and
clear of all Liens.
SECTION 3.09. Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority now pending or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any Subsidiary or any
business, property or rights of any such person (i) that involve any Loan
Document or the Transactions or (ii) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
(b) Since the Closing Date, there has been no change in the status of the
matters disclosed on Schedule 3.09 that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
(c) None of the Borrower or any of the Subsidiaries or any of their respective
material properties or assets is in violation of, nor will the continued
operation of their material properties and assets as currently conducted
violate, any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permits), or is
in default with respect to any judgment, writ, injunction, decree or order of
any Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.

 

51



--------------------------------------------------------------------------------



 



(d) To the Borrower’s knowledge, neither the ESOP Fiduciary nor the ESOT Trustee
has made any assertion with respect to the ESOP or the ESOT contrary to or
inconsistent with the accuracy of any representation or warranty set forth
herein that could reasonably be expected to result in a Material Adverse Effect.
(e) For all taxable periods up to and including the earlier of (i) the date on
which the Borrower terminates its election to be treated as an S corporation for
U.S. Federal income tax purposes and (ii) the issue date of the Senior Warrants,
the Borrower has been and will be a valid S corporation under Section 1361 of
the Code and under the laws of those U.S. states in which the Borrower files
state income tax returns and which also recognize S corporation status for state
income tax purposes.
SECTION 3.10. Agreements. Neither the Borrower nor any Subsidiary is in default
in any manner under any provision of any indenture or other agreement or
instrument evidencing Material Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.11. Federal Reserve Regulations. (a) Neither the Borrower nor any
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of buying or carrying Margin Stock.
(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.
SECTION 3.12. Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
SECTION 3.13. Use of Proceeds. The Borrower will use the proceeds of the Loans
and will request the issuance of Letters of Credit only for the purposes
specified in the preliminary statement to this Agreement.
SECTION 3.14. Tax Returns. Each of the Borrower and the Subsidiaries has filed
or caused to be filed all U.S. Federal, state, local and non-U.S. tax returns or
materials required to have been filed by it and has paid or caused to be paid
all taxes due and payable by it and all assessments received by it, except for
immaterial filings and amounts and taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, shall have set aside on its books adequate reserves.

 

52



--------------------------------------------------------------------------------



 



SECTION 3.15. No Material Misstatements. None of the reports, financial
statements, exhibits and schedules, taken as a whole, furnished by or on behalf
of the Borrower to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto contained, contain or will contain any material misstatement of fact or
omitted, omit or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, the Borrower represents only that it acted
in good faith and utilized reasonable assumptions and due care in the
preparation of such information, report, financial statement, exhibit or
schedule.
SECTION 3.16. Employee Benefit Plans. Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of the Borrower or
any of its ERISA Affiliates. The present value of all benefit liabilities under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87 or any successor thereto, including pursuant to the
Accounting Standards Codification) did not, as of the last annual valuation date
applicable thereto, exceed by more than $1,000,000 the fair market value of the
assets of such Plan, and the present value of all benefit liabilities of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the last annual valuation
dates applicable thereto, exceed by more than $1,000,000 the fair market value
of the assets of all such underfunded Plans.
SECTION 3.17. Environmental Matters. (a) Except as set forth in Schedule 3.17
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any Subsidiary (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any Environmental
Permit, (ii) has become subject to any Environmental Liability, (iii) has
received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.
(b) Since the Closing Date, there has been no change, including with respect to
the matters disclosed on Schedule 3.17 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by the Borrower or by the Borrower for
its Subsidiaries as of the Closing Date. As of each such date, such insurance is
in full force and effect and all premiums have been duly paid. The Borrower and
the Subsidiaries have insurance in such amounts and covering such risks and
liabilities as are in accordance with normal industry practice.

 

53



--------------------------------------------------------------------------------



 



SECTION 3.19. Security Documents. (a) The Security Agreement, upon execution and
delivery thereof by the parties thereto, will create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral (as defined in the Security
Agreement) and the proceeds thereof and (i) when the Pledged Collateral (as
defined in the Security Agreement) is delivered to the Collateral Agent, the
Lien created under the Security Agreement shall constitute a fully perfected
first-priority Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Pledged Collateral, in each case prior and superior
in right to any other person, and (ii) when financing statements in appropriate
form are filed in the offices specified on Schedule 3.19(a), the Lien created
under the Security Agreement will constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral (other than Intellectual Property, as defined in the Security
Agreement), in which a security interest may be perfected by filing in the
United States of America and its territories and possessions, in each case prior
and superior in right to any other person, other than with respect to Liens
expressly permitted by Section 6.02.
(b) Upon the recordation of the Security Agreement (or a short form security
agreement in form and substance satisfactory to the Borrower and the Collateral
Agent) with the United States Patent and Trademark Office and the United States
Copyright Office, together with the financing statements in appropriate form
filed in the offices specified on Schedule 3.19(a), the Lien created under the
Security Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the Security Agreement) in which a security
interest may be perfected by filing in the United States of America and its
territories and possessions, in each case prior and superior in right to any
other person (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the Loan Parties after
the date hereof).
SECTION 3.20. Location of Real Property and Leased Premises.
(a) Schedule 3.20(a) lists completely and correctly as of the Closing Date all
real property owned by the Borrower and the Subsidiaries and the addresses
thereof. The Borrower and the Subsidiaries own in fee all the real property set
forth on Schedule 3.20(a).
(b) Schedule 3.20(b) lists completely and correctly as of the Closing Date all
real property leased by the Borrower and the Subsidiaries and the addresses
thereof. The Borrower and the Subsidiaries have valid leases in all the real
property set forth on Schedule 3.20(b).
SECTION 3.21. Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against the Borrower or any Subsidiary pending or, to the
knowledge of the Borrower, threatened. The hours worked by and payments made to
employees of the Borrower and the Subsidiaries have not been in material
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters. All material payments due
from the Borrower or any Subsidiary, or for which any claim may be made against
the Borrower or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Borrower or such Subsidiary. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound.

 

54



--------------------------------------------------------------------------------



 



SECTION 3.22. Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of each Loan, (a) the
fair value of the assets of each Loan Party, at a fair valuation, will exceed
its debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of each Loan Party will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party will
not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.
SECTION 3.23. ESOP. (a) As of the Closing Date and, to the best of Borrower’s
knowledge at all times thereafter, the ESOT has been duly organized and is a
validly existing trust. Except as set forth on Schedule 3.23, each of the ESOP
Plan Documents is in full force and effect and no term or condition thereof has
been amended, modified or waived from the terms and conditions contained in the
ESOP Plan Documents delivered to the Administrative Agent without the consent of
the Administrative Agent (which consent shall not be unreasonably withheld),
except to the extent such amendment, modification or waiver could not reasonably
be anticipated to have a material adverse effect upon the Administrative Agent
or any of the Lenders or otherwise have a Material Adverse Effect. As of the
Closing Date and, to the best of Borrower’s knowledge at all times thereafter,
the ESOT has performed and complied with all the material terms, provisions,
agreements and conditions set forth therein and required to be performed or
complied with by the ESOT, and no unmatured default, default or breach of any
covenant by any such party exists thereunder.
(b) As of the Closing Date and, to the best of the Borrower’s knowledge at all
times thereafter, the execution, delivery and performance of each of the ESOP
Plan Documents to which the ESOT is a party do not (i) conflict with the ESOP
Plan Documents, (ii) conflict with any requirement of law, or (iii) other than
with respect to ordinary course ESOP operations, require a registration with,
consent or approval of, or notices to, or other action to, with or by any
Governmental Authority.
(c) As of the Closing Date and, to the best of the Borrower’s knowledge, at all
times thereafter, none of the assets of the Borrower constitute, for any purpose
of ERISA or Section 4975 of the Code, assets of the ESOP or any other “plan” as
defined in Section 3(3) of ERISA or Section 4975 of the Code.
(d) As of the Closing Date and, to the best of the Borrower’s knowledge, at all
times thereafter, no non-exempt prohibited transaction described in Section 406
of ERISA or Section 4975 of the Code has occurred with respect to the ESOP, and
no Loan hereunder constitutes or shall constitute or give rise to any such
non-exempt prohibited transaction.

 

55



--------------------------------------------------------------------------------



 



(e) The ESOP is qualified under Section 401(a) of the Code, and the ESOP
includes two components, one of which is a stock bonus plan that constitutes an
employee stock ownership plan as defined in Section 4975(e)(7) of the Code, and
the other is a profit sharing plan that includes a cash or deferred arrangement
under Section 401(k) of the Code.
(f) The Borrower has provided the Administrative Agent with a complete and true
copy of each of the ESOP Plan Documents pursuant to which the ESOP and the ESOT
are maintained by the Borrower, or which concern the Borrower’s obligations with
respect to the ESOP and ESOT, as of the Closing Date and has not subsequently
amended or in any other way modified or replaced such ESOP Plan Documents in any
material manner without the prior written consent of the Administrative Agent,
except for any amendment, modification or replacement required by the IRS or by
applicable law (and the Borrower shall use its best efforts to deliver a copy of
any such amendment, modification or replacement to the Administrative Agent
prior to the execution thereof).
(g) To the Borrower’s knowledge, no Loan hereunder is (for any purpose of
Section 406 of ERISA or Section 4975 of the Code) a direct or indirect loan or
other transaction between the Administrative Agent or any of the Lenders and the
ESOT which, if it is assumed that the Administrative Agent and the Lenders are
“parties in interest” and “disqualified persons” (as defined in Section 3(14) of
ERISA and Section 4975 of the Code, respectively), is a non-exempt prohibited
transaction described in Section 406 of ERISA or Section 4975 of the Code.
(h) Neither the Borrower nor any of its Subsidiaries is or shall be subject to
the tax imposed by Section 4978 of the Code with respect to any “disposition” by
the ESOT of any shares of Equity Interests of the Borrower.
(i) To the Borrower’s knowledge, there is no investigation or review by any
Governmental Agency, or action, suit, proceeding or arbitration, pending or
concluded, concerning any matter with respect to the ESOP or the ESOT relevant
as to whether any representation set forth herein was, or has or will at any
time become, inaccurate or breached or, if it were to be made at any time prior
to the satisfaction of all Obligations, would be inaccurate when made (other
than in respect of (i) periodic requests to the IRS to issue a favorable
determination letter to the effect that the ESOP is and continues to be a
qualified plan and an employee stock ownership plan, (ii) Annual Reports (IRS
Form 5500 Series) for the ESOP and (iii) routine claims for ESOP benefits), and
neither the ESOP Fiduciary nor, to the best of the Borrower’s knowledge, the
ESOT Trustee has made any assertion with respect to the ESOP or the ESOT
contrary to or inconsistent with the accuracy of any such representation which
assertion could reasonably be expected to have a Material Adverse Effect.

 

56



--------------------------------------------------------------------------------



 



ARTICLE IV
Conditions of Lending
The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:
SECTION 4.01. All Credit Events. On the date of each Borrowing, including each
Borrowing of a Swingline Loan and on the date of each issuance, amendment,
extension or renewal of a Letter of Credit (each such event being called a
“Credit Event”):
(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.22(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.21(b).
(b) The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Event with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date.
(c) In the case of a Revolving Credit Borrowing or Swingline Loan, immediately
after giving effect thereto and the intended use of proceeds thereof, the
aggregate amount of cash and Permitted Investments on hand at the Borrower and
the Subsidiaries shall not exceed $3,500,000; provided that a Company
certificate of deposit with Bank of America, N.A., or an affiliate thereof in an
amount not to exceed $6,000,000 with a maturity of no more than 12 months from
its date of issue shall not count toward such $3,500,000 limitation.
(d) The Borrower and each other Loan Party shall be in compliance with all the
terms and provisions set forth herein and in each other Loan Document on its
part to be observed or performed, and at the time of and immediately after such
Credit Event, no Default or Event or Default shall have occurred and be
continuing.
Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b), (c) and (d) of this Section.
SECTION 4.02. Restatement Effective Date. On the Restatement Effective Date:
(a) The Administrative Agent shall have received, on behalf of itself, the
Lenders, the Swingline Lender and the Issuing Bank, a favorable written opinion
of Holland & Knight LLP, counsel for the Borrower, substantially to the effect
set forth in Exhibit H, which opinion shall be (i) dated the Restatement
Effective Date and (ii) addressed to the Issuing Bank, the Administrative Agent
and the Lenders. The Borrower hereby requests such counsel to deliver such
opinions.

 

57



--------------------------------------------------------------------------------



 



(b) All legal matters incident to this Agreement, the Borrowings and extensions
of credit hereunder and the other Loan Documents shall be satisfactory to the
Lenders, to the Issuing Bank and to the Administrative Agent.
(c) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation, including all amendments thereto, of each Loan
Party, certified as of a recent date by the Secretary of State of the State of
its organization, and a certificate as to the good standing of each Loan Party
as of a recent date, from such Secretary of State; (ii) a certificate of the
Secretary or Assistant Secretary of each Loan Party dated the Restatement
Effective Date and certifying (A) that attached thereto is a true and complete
copy of the by-laws of such Loan Party as in effect on the Restatement Effective
Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation of such Loan Party have not been amended since the date of the
last amendment thereto shown on the certificate of good standing furnished
pursuant to clause (i) above, and (D) as to the incumbency and specimen
signature of each officer executing any Loan Document or any other document
delivered in connection herewith on behalf of such Loan Party; and (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
clause (ii) above.
(d) The Administrative Agent shall have received a certificate, dated the
Restatement Effective Date and signed by a Financial Officer of the Borrower,
confirming compliance with the conditions precedent set forth in paragraphs (b),
(c) and (d) of Section 4.01.
(e) The Administrative Agent shall have received all Fees and other amounts due
and payable on or prior to the Restatement Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder or under any other Loan
Document.
(f) The Incremental Assumption and Amendment Agreement shall have become
effective in accordance with its terms.
(g) The Lenders shall have received a certificate, in form and substance
satisfactory to the Lenders, from the chief financial officer of the Borrower
certifying that the Borrower and the Subsidiaries, on a consolidated basis after
giving effect to the Transactions to occur on the Restatement Effective Date,
are solvent.
(h) The Lenders shall have received, to the extent requested, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.

 

58



--------------------------------------------------------------------------------



 



ARTICLE V
Affirmative Covenants
The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will, and will cause each Subsidiary
to:
SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under clause (b) below
or Section 6.05; provided that, subject to Sections 5.06 and 5.09, the Borrower
and any Subsidiary may convert the form of legal entity and change the
jurisdiction of incorporation or formation to any other jurisdiction within the
United States.
(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated
(provided that nothing herein shall prevent the board of directors of the
Borrower or any Subsidiary from expanding or reducing a line of business that it
deems in its business judgment to be in the best interest of the Borrower or
such Subsidiary); comply in all material respects with all applicable laws,
rules, regulations and decrees and orders of any Governmental Authority, whether
now in effect or hereafter enacted; and at all times maintain and preserve all
property material to the conduct of such business and keep such property in good
repair, working order and condition and from time to time make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times; provided, however,
that the foregoing shall not prevent the Borrower from dissolving a Subsidiary
or discontinuing the operation or maintenance of any of its or any Subsidiary’s
property if such discontinuance is, in the judgment of the Borrower, desirable
in the conduct of its business and could not reasonably be expected to result in
a Material Adverse Effect.

 

59



--------------------------------------------------------------------------------



 



SECTION 5.02. Insurance. (a) Keep its insurable properties adequately insured at
all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with the use of any
properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.
(b) Cause all such policies covering any Collateral to be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement, in form and
substance satisfactory to the Administrative Agent and the Collateral Agent,
which endorsement shall provide that, from and after the Closing Date, if the
insurance carrier shall have received written notice from the Administrative
Agent or the Collateral Agent of the occurrence of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to the Borrower or
any other Loan Party under such policies directly to the Collateral Agent; cause
all such policies to provide that neither the Borrower, the Administrative
Agent, the Collateral Agent nor any other party shall be a coinsurer thereunder
and to contain a “Replacement Cost Endorsement”, without any deduction for
depreciation, and such other provisions as the Administrative Agent or the
Collateral Agent may reasonably require from time to time to protect their
interests; deliver original or certified copies of all such policies to the
Collateral Agent; cause each such policy to provide that it shall not be
canceled, materially modified or not renewed (i) by reason of nonpayment of
premium upon not less than 10 days’ prior written notice thereof by the insurer
to the Administrative Agent and the Collateral Agent (giving the Administrative
Agent and the Collateral Agent the right to cure defaults in the payment of
premiums) or (ii) for any other reason upon not less than 30 days’ prior written
notice thereof by the insurer to the Administrative Agent and the Collateral
Agent; deliver to the Administrative Agent and the Collateral Agent, prior to
the cancellation, material modification or nonrenewal of any such policy of
insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent and the
Collateral Agent) together with evidence satisfactory to the Administrative
Agent and the Collateral Agent of payment of the premium therefor.
(c) Notify the Administrative Agent and the Collateral Agent immediately
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section is taken out by
the Borrower; and promptly deliver to the Administrative Agent and the
Collateral Agent a duplicate original copy of such policy or policies.
SECTION 5.03. Obligations and Taxes. Pay its Material Indebtedness and other
material obligations promptly and in accordance with their terms and pay and
discharge promptly when due all Taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default, as well as all
lawful claims for labor, materials and supplies or otherwise that, if unpaid,
might give rise to a Lien upon such properties or any part thereof; provided,
however, that such payment and discharge shall not be required with respect to
any such Tax, assessment, charge, levy or claim so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings and
the Borrower shall have set aside on its books adequate reserves with respect
thereto in accordance with GAAP and such contest operates to suspend collection
of the contested obligation, Tax, assessment or charge and enforcement of a
Lien.

 

60



--------------------------------------------------------------------------------



 



SECTION 5.04. Financial Statements, Reports, etc. In the case of the Borrower,
furnish to the Administrative Agent for each Lender:
(a) within 90 days after the end of each fiscal year, its consolidated balance
sheet and related statements of operations, shareholders’ equity and cash flows
showing the financial condition of the Borrower and its consolidated
Subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of such Subsidiaries during such year, together
with comparative figures for the immediately preceding fiscal year, all audited
by Deloitte & Touche LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which
opinion shall be without a “going concern” explanatory note or any similar
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
fairly present in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP;
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, its unaudited consolidated balance sheet and related
statements of operations and cash flows showing the financial condition of the
Borrower and its consolidated Subsidiaries as of the close of such fiscal
quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the immediately
preceding fiscal year, all certified by a Financial Officer of the Borrower as
fairly presenting the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments;
(c) concurrently with any delivery of financial statements under paragraph
(a) or (b) of this Section, a certificate of a Financial Officer of the Borrower
(i) certifying that no Default or Event of Default has occurred or, if such a
Default or an Event of Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (ii) setting forth computations in reasonable detail satisfactory to
the Administrative Agent demonstrating compliance with the covenants contained
in Sections 6.12 (in the case of a certificate delivered with the financial
statements required by paragraph (a) of this Section) and 6.13;
(d) within 90 days after the beginning of each fiscal year of the Borrower, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly when
available, any significant revisions of such budget;

 

61



--------------------------------------------------------------------------------



 



(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed to its shareholders, as the
case may be;
(f) promptly after the receipt thereof by the Borrower or any Subsidiary, a copy
of any “management letter” received by any such person from its certified public
accountants and the management’s response thereto;
(g) as soon as practicable and in any event (i) within 10 Business Days after
the receipt by the Borrower of the annual valuation report prepared for the ESOP
for each fiscal year, commencing with the fiscal year ending September 30, 2009,
deliver to the Administrative Agent a copy of such report, and (ii) on the date
that is the earlier of (x) 180 days after the date of any acquisition with a
purchase price in excess of $20,000,000 or for which the acquired entity shall
have 300 or more employees and (y) the second anniversary of the delivery of the
most recent repurchase liability study of the Borrower prepared for the ESOP,
deliver to the Administrative Agent (with sufficient copies for each of the
Lenders) copies of a repurchase liability study of the Borrower prepared for the
ESOP as of a recent date, in each case in form and substance reasonably
acceptable to the Administrative Agent.
(h) within 45 days after the end of the first and third fiscal quarters of the
Borrower, a certificate of a Financial Officer of the Borrower listing each new
Material Contract entered into since the Closing Date;
(i) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;
(j) within 30 days after the end of each of the first two months of each fiscal
quarter, its internally prepared summary financial statements, in a form
reasonably satisfactory to the Administrative Agent, showing the consolidated
financial position of the Borrower and the Subsidiaries as of the close of such
month and the results of operations and the operations of the Subsidiaries for
such month and the elapsed portion of the fiscal year, and comparative figures
for the same periods in the immediately preceding fiscal year; and
(k) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender (acting through the Administrative Agent) may
reasonably request.

 

62



--------------------------------------------------------------------------------



 



SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent,
the Issuing Bank and each Lender prompt written notice of the following:
(a) any Default or Event of Default, specifying the nature and extent thereof
and the corrective action, if any, taken or proposed to be taken with respect
thereto;
(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Borrower or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$1,000,000, together with a statement of a Financial Officer of the Borrower
setting forth the details of such ERISA Event and the corrective action, if any,
taken or proposed to be taken with respect thereto;
(d) the occurrence of a material non-exempt prohibited transaction (defined in
Section 406 of ERISA and Section 4975 of the Code) with respect to the ESOP or
to any other Plan, or knowledge that the IRS or any other Governmental Authority
is investigating whether any such material non-exempt prohibited transaction
might have occurred, and a statement of a Financial Officer of the Borrower
describing such transaction and the corrective action, if any, taken or proposed
to be taken with respect thereto;
(e) the receipt of written notice (whether preliminary, final or otherwise but
excluding any notice of any proposed amendments) of any unfavorable
determination letter from the IRS regarding the qualification of a Plan under
Section 401(a) of the Code or the status of the ESOP as an employee stock
ownership plan (as defined in Section 4975(e)(7) of the Code), together with
copies of each such letter;
(f) the receipt by the Borrower or any of its Subsidiaries of notice of any
audit, investigation, litigation or inquiry by the IRS or any other Governmental
Authority relating to the ESOP or the ESOT, which could reasonably be expected
to subject the Borrower or any of its Subsidiaries to liability, individually or
in the aggregate, in excess of $1,000,000, together with copies of each such
notice and copies of all subsequent correspondence relating thereto;
(g) the occurrence of any amendment to any of the ESOP Plan Documents; and
(h) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

63



--------------------------------------------------------------------------------



 



For purposes of this Section 5.05, the Borrower and the Subsidiaries shall be
deemed to know all facts known by the administrator of any Plan of which the
Borrower or any Subsidiary is the plan sponsor.
SECTION 5.06. Information Regarding Collateral. (a) Furnish to the
Administrative Agent prompt written notice of any change in (i) any Loan Party’s
corporate name, (ii) the jurisdiction of organization or formation of any Loan
Party, (iii) any Loan Party’s identity or corporate structure or (iv) any Loan
Party’s Federal Taxpayer Identification Number. The Borrower agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral.
(b) In the case of the Borrower, each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.04(a), deliver to the Administrative Agent a certificate of a
Financial Officer of the Borrower supplementing the information required
pursuant to the Perfection Certificate or confirming that there has been no
change in such information since the date of the Perfection Certificate
delivered on the Closing Date or the date of the most recent certificate
delivered pursuant to this Section.
SECTION 5.07. Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all requirements of law are made of all dealings and
transactions in relation to its business and activities. Each Loan Party will,
and will cause each of its subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender to visit and inspect the
financial records and the properties of such person at reasonable times and as
often as reasonably requested (but no more than twice per fiscal year of the
Borrower, unless an Event of Default has occurred and is continuing) and to make
extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances and condition of such person with the officers thereof and
independent accountants therefor.
SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes set forth in the preliminary
statement to this Agreement.

 

64



--------------------------------------------------------------------------------



 



SECTION 5.09. Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
fixture filings, mortgages and deeds of trust and preparing all documentation
relating to filings under the Assignment of Claims Act) that may be required
under applicable law, or that the Required Lenders, the Administrative Agent or
the Collateral Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority of the security interests
created or intended to be created by the Security Documents; provided, however,
that notwithstanding anything else to the contrary in the Loan Documents, none
of the Loan Parties shall be required to make filings under the Assignment of
Claims Act for the assignment of Government Contracts to the Collateral Agent
unless (a) such Government Contract constitutes a Material Contract and (b) the
Administrative Agent or the Collateral Agent shall have requested, in its
reasonable discretion, that a filing under the Assignment of Claims Act be made
with respect to such Government Contract. The Borrower will cause each
subsequently acquired or organized Domestic Subsidiary (excluding any
Insignificant Subsidiary) to become a Loan Party by executing the Security
Agreement and each other applicable Security Document in favor of the Collateral
Agent. In addition, from time to time, the Borrower will, at its cost and
expense, promptly secure the Obligations by pledging or creating, or causing to
be pledged or created, perfected security interests with respect to such of its
assets and properties as the Administrative Agent, the Collateral Agent or the
Required Lenders shall designate (it being understood that it is the intent of
the parties that the Obligations shall be secured by substantially all the
assets of the Borrower and the Subsidiary Guarantors (other than any
Insignificant Subsidiary) (including real and other properties acquired
subsequent to the Closing Date)). Such security interests and Liens will be
created under the Security Documents and other security agreements, mortgages,
deeds of trust and other instruments and documents in form and substance
satisfactory to the Administrative Agent or the Collateral Agent, and the
Borrower shall deliver or cause to be delivered to the Lenders all such
instruments and documents (including legal opinions, title insurance policies
and lien searches) as the Administrative Agent or the Collateral Agent shall
reasonably request to evidence compliance with this Section. The Borrower agrees
to provide such evidence as the Collateral Agent shall reasonably request as to
the perfection and priority status of each such security interest and Lien. In
furtherance of the foregoing, the Borrower will give prompt notice to the
Administrative Agent of the acquisition by it or any Subsidiary of any real
property (or any interest in real property) having a value in excess of
$500,000.

 

65



--------------------------------------------------------------------------------



 



ARTICLE VI
Negative Covenants
The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been cancelled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will not, nor will it cause or permit
any Subsidiary to:
SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:
(a) Indebtedness existing on the date hereof and set forth in Schedule 6.01;
(b) Indebtedness created hereunder and under the other Loan Documents;
(c) intercompany Indebtedness of the Borrower and the Subsidiaries to the extent
permitted by Section 6.04(a);
(d) Indebtedness incurred to extend, renew or refinance any Indebtedness
described in Section 6.01(a), (d), (e), (f), (h), (j), (m), (o) or (p)
(“Refinancing Indebtedness”); provided, however, that (i) such Refinancing
Indebtedness is in an aggregate principal amount not greater than the aggregate
principal amount of the Indebtedness being extended, renewed or refinanced, plus
the amount of any interest, premiums or penalties required to be paid thereon
plus fees and expenses associated therewith, (ii) such Refinancing Indebtedness
has a later or equal final maturity and a longer or equal weighted average life
to maturity than the Indebtedness being extended, renewed or refinanced,
(iii) if the Indebtedness being extended, renewed or refinanced is subordinated
to the Obligations, the Refinancing Indebtedness is subordinated to the
Obligations on terms no less favorable to the Lenders than the Indebtedness
being extended, renewed or refinanced, (iv) neither the Borrower nor any
Subsidiary Guarantor may become obligated in respect of such Refinancing
Indebtedness unless it was obligated in respect of the Indebtedness being
extended, renewed or refinanced and (v) the non-economic covenants, events of
default, remedies and other provisions of the Refinancing Indebtedness, when
taken as a whole, shall be materially no less favorable to the Lenders than
those contained in the Indebtedness being extended, renewed or refinanced;
(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this paragraph, when combined with
the aggregate principal amount of all Capital Lease Obligations and Synthetic
Lease Obligations incurred pursuant to paragraph (f) of this Section shall not
exceed $20,000,000 at any time outstanding;
(f) Capital Lease Obligations and Synthetic Lease Obligations in an aggregate
principal amount, when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to paragraph (e) of this Section, not in excess
of $20,000,000 at any time outstanding;
(g) Indebtedness of the Borrower or any Subsidiary incurred under any Hedging
Agreement of the Borrower or any Subsidiary to the extent relating to
Indebtedness of the Borrower or such Subsidiary, as the case may be (which
Indebtedness (i) bears interest at fluctuating interest rates and (ii) is
otherwise permitted to be incurred pursuant to this Agreement);

 

66



--------------------------------------------------------------------------------



 



(h) Indebtedness of any person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such person becomes a
Subsidiary and is not created in contemplation of or in connection with such
person becoming a Subsidiary and (ii) the aggregate principal amount of
Indebtedness permitted by this paragraph shall not exceed $7,500,000 at any time
outstanding;
(i) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
(j) Indebtedness of one or more Loan Parties permitted by, and incurred under,
Section 4.03(a) of the Senior Secured Notes Indenture as in effect on the
Closing Date;
(k) Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;
(l) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds in the ordinary course of business, so long as such
Indebtedness is extinguished within three Business Days of the Borrower’s
knowledge of such incurrence;
(m) Indebtedness arising as a result of (i) the redemption or repurchase of any
Equity Interests of the Borrower as a result of distributions by the ESOT to
participants in the ESOP pursuant to the ESOP Plan Documents subsequent to their
termination of employment with the Borrower or any Controlled Group member or
(ii) the requirements of Section 401(a)(28) of the Code or any substantially
similar requirement of law;
(n) other Indebtedness of the Borrower or the Subsidiaries in an aggregate
principal amount not exceeding $10,000,000 at any time outstanding;
(o) the Senior Secured Notes, including payment-in-kind interest thereon;
(p) the Senior Unsecured Notes;
(q) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed $2,500,000 at any time outstanding; and
(r) the Borrower’s deferred compensation agreements.

 

67



--------------------------------------------------------------------------------



 



SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including any Subsidiary) now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except:
(a) Liens on property or assets of the Borrower and its Subsidiaries existing on
the date hereof and set forth in Schedule 6.02; provided that such Liens shall
secure only those obligations which they secure on the date hereof;
(b) any Lien (i) created under the Loan Documents (including to secure
Indebtedness referred to in Section 6.01(o)) or (ii) on all or any part of the
Collateral to secure Indebtedness permitted under Section 6.01 if such Liens are
either (x) pari passu with the Liens securing the Senior Secured Notes (in the
case of Indebtedness incurred under Section 6.01(d) (in respect of Indebtedness
incurred to extend, renew or refinance the Senior Unsecured Notes and successive
refinancings thereof), 6.01(j) or 6.01(n)) or (y) subordinated to the Liens
created under the Loan Documents pursuant to an intercreditor agreement
reasonably satisfactory to the Administrative Agent;
(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
person that becomes a Subsidiary after the date hereof prior to the time such
person becomes a Subsidiary, as the case may be; provided that (i) such Lien is
not created in contemplation of or in connection with such acquisition or such
person becoming a Subsidiary, as the case may be, (ii) such Lien does not apply
to any other property or assets of the Borrower or any Subsidiary and (iii) such
Lien secures only those obligations which it secures on the date of such
acquisition or the date such person becomes a Subsidiary, as the case may be;
(d) Liens for Taxes not yet due or which are being contested in compliance with
Section 5.03;
(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due and payable or which are being contested in compliance with
Section 5.03;
(f) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;
(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
(h) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, do not materially detract from the value of
the property subject thereto or interfere with the ordinary conduct of the
business of the Borrower or any Subsidiary;

 

68



--------------------------------------------------------------------------------



 



(i) purchase money security interests in real property, improvements thereto or
equipment and other personal property hereafter acquired (or, in the case of
improvements, constructed) by the Borrower or any Subsidiary; provided that
(i) such security interests secure Indebtedness permitted by Section 6.01,
(ii) such security interests are incurred, and the Indebtedness secured thereby
is created, within 90 days after such acquisition (or construction), (iii) the
Indebtedness secured thereby does not exceed 90% of the lesser of the cost or
the fair market value of such real property, improvements or equipment at the
time of such acquisition (or construction) and (iv) such security interests do
not apply to any other property or assets of the Borrower or any Subsidiary;
(j) Liens arising out of judgments or awards in respect of which the Borrower or
any Subsidiary shall in good faith be prosecuting an appeal or proceedings for
review in respect of which there shall be secured a subsisting stay of execution
pending such appeal or proceedings; provided that the aggregate amount of all
such judgments or awards (and any cash and the fair market value of any property
subject to such Liens) does not exceed $5,000,000 at any time outstanding;
(k) any interest or title of a licensor, lessor or sublessor under any license
or lease agreement pursuant to which rights are granted to the Borrower or any
Subsidiary;
(l) licenses, leases or subleases granted by the Borrower or any Subsidiary to
third persons in the ordinary course of business not interfering in any material
respect with the business of the Borrower or any Subsidiary;
(m) Liens in favor of customs or revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(n) Liens in favor of any Governmental Authority in respect of (i) any
Environmental Liability or (ii) damages arising from, or costs incurred by such
Governmental Authority in response to, a Release or a threatened Release of a
Hazardous Material into the environment; provided that the aggregate amount of
such liabilities secured by such Liens does not exceed $1,000,000 at any one
time; and
(o) Liens that do not, individually or in the aggregate, secure obligations (or
encumber property with a fair market value) in excess of $2,500,000 at any one
time.

 

69



--------------------------------------------------------------------------------



 



SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale of such property is
permitted by Section 6.05 and (b) any Capital Lease Obligations, Synthetic Lease
Obligations or Liens arising in connection therewith are permitted by
Sections 6.01 and 6.02, as the case may be.
SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person, except:
(a) (i) investments by the Borrower and the Subsidiaries existing on the date
hereof in the Equity Interests of the Subsidiaries and (ii) additional
investments by the Borrower and the Subsidiaries in the Equity Interests of the
Subsidiaries; provided that (A) any such Equity Interests held by a Loan Party
shall be pledged to the Collateral Agent for the ratable benefit of the Secured
Parties pursuant to the Security Agreement or each other applicable Security
Document (subject to the limitations applicable to voting stock of a Foreign
Subsidiary referred to therein) and (B) the aggregate amount of investments by
Loan Parties in, and loans and advances by Loan Parties to, Subsidiaries that
are not Loan Parties (determined without regard to any write-downs or write-offs
of such investments, loans and advances) shall not exceed $2,500,000 at any time
outstanding;
(b) Permitted Investments;
(c) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary; provided that (i) any such
loans and advances made by a Loan Party shall be evidenced by a promissory note
pledged to the Collateral Agent for the ratable benefit of the Secured Parties
pursuant to the Security Agreement and (ii) the amount of such loans and
advances made by Loan Parties to Subsidiaries that are not Loan Parties shall be
subject to the limitation set forth in paragraph (a) of this Section;
(d) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;
(e) to the extent permitted by applicable law, the Borrower and the Subsidiaries
may make loans and advances in the ordinary course of business to their
respective directors, officers and employees so long as the aggregate principal
amount thereof at any time outstanding (determined without regard to any
write-downs or write-offs of such loans and advances) shall not exceed
$1,000,000;
(f) the Borrower may enter into Hedging Agreements that are not speculative in
nature;

 

70



--------------------------------------------------------------------------------



 



(g) the Borrower or any Subsidiary may acquire all or substantially all the
assets of a person or line of business or division of such person, or not less
than 100% of the Equity Interests of a person (referred to herein as the
“Acquired Entity”); provided that (i) such acquisition was not preceded by an
unsolicited tender offer for such Equity Interests by, or proxy contest
initiated by, the Borrower or any Subsidiary; (ii) the Acquired Entity shall be
a going concern, shall be in a similar line of business as that of the Borrower
and the Subsidiaries as conducted during the current and most recent calendar
year; (iii) the Acquired Entity is located, and substantially all of its
operations are conducted, in the United States of America; (iv) at the time of
such transaction (A) both before and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing, (B) the Leverage Ratio
on a Pro Forma Basis would not be greater than the Leverage Ratio in effect on
the Closing Date, after giving effect to the Transactions, and (C) after giving
effect to such acquisition, there must be at least $5,000,000 of unused and
available Revolving Credit Commitments, and (v) the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
the Borrower confirming compliance with clauses (i) through (iv) above, together
with all relevant financial information for the Acquired Entity and reasonably
detailed calculations demonstrating satisfaction of the requirements set forth
in clause (v) above (any acquisition of an Acquired Entity meeting all the
criteria of this paragraph being referred to herein as a “Permitted
Acquisition”);
(h) the Borrower and its Subsidiaries may acquire and hold non-cash
consideration issued by the purchaser of assets in connection with a sale of
such assets to the extent permitted by Section 6.05;
(i) investments, loans and advances existing on the date hereof and set forth in
Schedule 6.04; and
(j) in addition to investments permitted by paragraphs (a) through (i) of this
Section, additional investments, loans and advances by the Borrower and the
Subsidiaries so long as the aggregate amount invested, loaned or advanced
pursuant to this clause (determined without regard to any write-downs or
write-offs of such investments, loans and advances) does not exceed $15,000,000
in the aggregate at any time outstanding, and none of (i) any investment
specifically consented to by the Required Lenders, (ii) any investment in a
person that subsequently becomes a wholly-owned Subsidiary in a transaction
constituting a Permitted Acquisition or (iii) any investment that is
subsequently sold (to the extent of the net cash proceeds of such sale) shall
count toward such $15,000,000 amount.

 

71



--------------------------------------------------------------------------------



 



SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Merge into or consolidate with any other person, or permit any other person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now owned or hereafter acquired) of the
Borrower or less than all the Equity Interests of any Subsidiary, or purchase,
lease or otherwise acquire (in one transaction or a series of transactions) all
or any substantial part of the assets of any other person, except that (i) the
Borrower and any Subsidiary may purchase and sell inventory in the ordinary
course of business and (ii) if at the time thereof and immediately after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing (x) any wholly owned Subsidiary may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (y) any wholly
owned Subsidiary may merge into or consolidate with any other wholly owned
Subsidiary in a transaction in which the surviving entity is a wholly owned
Subsidiary and no person other than the Borrower or a wholly owned Subsidiary
receives any consideration (provided that if any party to any such transaction
is a Loan Party, the surviving entity of such transaction shall be a Loan Party)
and (z) the Borrower and the Subsidiaries may make Permitted Acquisitions,
investments and acquisitions permitted under Section 6.04.
(b) Engage in any Asset Sale otherwise permitted under paragraph (a) of this
Section unless (i) such Asset Sale is for consideration at least 75% of which is
cash, (ii) such consideration is at least equal to the fair market value of the
assets being sold, transferred, leased or disposed of and (iii) the fair market
value of all assets sold, transferred, leased or disposed of pursuant to this
paragraph shall not exceed (A) $10,000,000 in any fiscal year or (B) $20,000,000
in the aggregate; provided that clause (iii) of this Section 6.05(b) shall not
apply to any sale of the WCGS ONR Business for a total consideration of
$15,000,000 or less.
SECTION 6.06. Restricted Payments; Restrictive Agreements. (a) Declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment
(including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i) any
Subsidiary may declare and pay dividends or make other distributions ratably to
its equity holders, (ii) the Borrower may perform its obligations under the
Redemption Agreement, (iii) Restricted Payments may be made as required by the
ESOP Plan Documents or by Section 401(a)(28) of the Code or any substantially
similar requirement of law and (iv) so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom, other
Restricted Payments may be made so long as at the time of such Restricted
Payment the Borrower delivers to the Administrative Agent a certificate of a
Financial Officer certifying that such Restricted Payment is then permitted by
the Senior Secured Notes Indenture as in effect on the Closing Date (accompanied
by reasonably detailed calculations showing the same) and, after giving effect
thereto, there would be at least $10,000,000 of unused and available Revolving
Credit Commitments. Notwithstanding the foregoing, except for up to $3,600,000
of Special Diversification Payments for which the Borrower has received notice
prior to the Closing Date (which may be paid after the Closing Date if then
permitted by clause (iv) of the preceding sentence), the Borrower shall not make
any Special Diversification Payments.

 

72



--------------------------------------------------------------------------------



 



(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets to secure the Obligations, or (ii) the ability of any
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to any Loan Party or to
Guarantee Obligations of any Loan Party; provided that (A) the foregoing shall
not apply to restrictions and conditions imposed by law or by any Loan Document,
(B) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (C) the foregoing shall not
apply to restrictions and conditions contained in the Senior Secured Notes
Documents, (D) clause (i) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, and (E) clause (i) of the foregoing shall
not apply to customary provisions in leases and other contracts restricting the
assignment thereof.
SECTION 6.07. Transactions with Affiliates. Except for transactions by or among
Loan Parties, sell or transfer any property or assets to, or purchase or acquire
any property or assets from, or otherwise engage in any other transactions with,
any of its Affiliates, except that (a) the Borrower or any Subsidiary may engage
in any of the foregoing transactions in the ordinary course of business at
prices and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) Restricted Payments may be made to the extent provided in
Section 6.06, and the Seller Subordinated Notes and Junior Warrants may be
prepaid, redeemed, retired or otherwise acquired in accordance with the
Redemption Agreement, (c) loans, investments and advances may be made to the
extent permitted by Sections 6.01(c) and 6.04(a), (c) and (e), (d) officers may
be compensated as and in the manner they historically have been compensated and
officers hired after the Closing Date may be compensated in a manner
commensurate with the office held and (e) so long as no Default or Event of
Default shall have occurred and be continuing or would result therefrom,
reasonable and customary fees may be paid to non-officer directors of the
Borrower in an aggregate amount not to exceed $500,000 in any fiscal year, it
being understood that payments to non-officer directors in connection with stock
options, stock appreciation rights, “phantom” stock plans or similar equity
incentives or equity based incentives shall not count toward such $500,000
limitation. For the avoidance of doubt, the Borrower may make payments in
respect of Earn-Out Obligations to the extent permitted by Section 6.15.
SECTION 6.08. Business of the Borrower and Subsidiaries. Engage at any time in
any business or business activity other than the business currently conducted by
the Borrower and the Subsidiaries and business activities reasonably related
thereto.
SECTION 6.09. Other Indebtedness and Agreements. (a) Permit any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Material Indebtedness of the
Borrower or any Subsidiary is outstanding if the effect of such waiver,
supplement, modification, amendment, termination or release would materially
increase the obligations of the obligor or confer additional material rights on
the holder of such Indebtedness in a manner materially adverse to the Borrower,
any of the Subsidiaries or the Lenders.
(b) Permit any waiver, supplement, modification or amendment of any ESOP Plan
Document in a manner materially adverse to the Lenders.

 

73



--------------------------------------------------------------------------------



 



SECTION 6.10. Assets as Plan Assets. Permit any of the assets of the Borrower or
any Subsidiary to constitute, for any purpose of ERISA or Section 4975 of the
Code, assets of the ESOP or any other “plan” as defined in Section 3(3) of ERISA
or Section 4975 of the Code.
SECTION 6.11. Prohibited Transaction. Permit any material non-exempt prohibited
transaction described in Section 406 of ERISA or Section 4975 of the Code to
occur with respect to the ESOP.
SECTION 6.12. Maximum Capital Expenditures. Permit the aggregate amount of
Capital Expenditures made by the Borrower and the Subsidiaries in any fiscal
year (commencing with the fiscal year ending on September 30, 2010) to exceed
$8,000,000; provided that such amount in respect of any fiscal year commencing
with the fiscal year ending on September 30, 2011, shall be increased (but not
decreased) by (a) the amount of unused permitted Capital Expenditures for the
immediately preceding fiscal year less (b) an amount equal to unused Capital
Expenditures carried forward to such preceding fiscal year.
SECTION 6.13. Minimum Consolidated EBITDA. Permit Consolidated EBITDA for any
period of four consecutive fiscal quarters, in each case taken as one accounting
period, ending during any period set forth below, to be less than the amount set
forth opposite such period below:

              Consolidated   Period   EBITDA  
June 30, 2010 through March 31, 2011
  $ 52,500,000  
April 1, 2011 through September 30, 2011
  $ 55,000,000  
October 1, 2011 through September 30, 2012
  $ 60,000,000  
October 1, 2012 through September 30, 2013
  $ 62,500,000  
Thereafter
  $ 65,000,000  

SECTION 6.14. Fiscal Year. With respect to the Borrower, change its fiscal
year-end to a date other than September 30.
SECTION 6.15. Earn-Out Obligations. Make or agree to make, directly or
indirectly, any payment in respect of an Earn-Out Obligation; provided, however,
that the Borrower may make a payment in respect of any Earn-Out Obligation so
long as (a) at the time thereof and after giving effect thereto, (i) no Default
or Event of Default shall have occurred and be continuing or result therefrom
and (ii) there would be at least $10,000,000 of unused and available Revolving
Credit Commitments and (b) the aggregate amount of payments made in respect of
Earn-Out Obligations does not exceed $10,000,000 in any fiscal year; provided,
further, however, that the Borrower may, prior to September 30, 2010, make a
payment in respect of an Earn-Out Obligation with respect to the acquisition of
the LogCon Group in an aggregate amount not to exceed $600,000 so long as at the
time thereof and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing or result therefrom.

 

74



--------------------------------------------------------------------------------



 



ARTICLE VII
Events of Default
In case of the happening of any of the following events (“Events of Default”):
(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;
(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;
(c) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in paragraph (b) of this
Article) due under any Loan Document, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of three
Business Days with regard to interest and ten Business Days with regard to Fees
and other amounts;
(d) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05 or 5.08 or in Article VI;
(e) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in any Loan
Document (other than those specified in paragraph (b), (c) or (d) of this
Article) and such default shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent or any Lender to the
Borrower;
(f) (i) the Borrower or any Subsidiary shall fail to pay any principal or
interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable, or (ii) any other event or
condition occurs (and all relevant grace periods have expired) that results in
any Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (ii) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;

 

75



--------------------------------------------------------------------------------



 



(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Subsidiary (other than an Insignificant
Subsidiary), or of a substantial part of the property or assets of the Borrower
or any Subsidiary (other than an Insignificant Subsidiary), under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary (other than
an Insignificant Subsidiary) or for a substantial part of the property or assets
of the Borrower or a Subsidiary (other than an Insignificant Subsidiary) or
(iii) the winding-up or liquidation of the Borrower or any Subsidiary (other
than an Insignificant Subsidiary); and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
(h) the Borrower or any Subsidiary (other than an Insignificant Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in paragraph (g) of this Article, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any Subsidiary (other than an
Insignificant Subsidiary) or for a substantial part of the property or assets of
the Borrower or any Subsidiary (other than an Insignificant Subsidiary),
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;
(i) one or more judgments shall be rendered against the Borrower, any Subsidiary
(other than an Insignificant Subsidiary) or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
Subsidiary (other than an Insignificant Subsidiary) to enforce any such judgment
and such judgment either (i) is for the payment of money in an aggregate amount
in excess of $5,000,000 or (ii) is for injunctive relief and could reasonably be
expected to result in a Material Adverse Effect;

 

76



--------------------------------------------------------------------------------



 



(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of the Borrower and its ERISA Affiliates in
an aggregate amount exceeding $5,000,000;
(k) any Guarantee under the Guarantee Agreement for any reason shall cease to be
in full force and effect (other than in accordance with its terms), or any
Subsidiary Guarantor shall deny in writing that it has any further liability
under the Guarantee Agreement (other than as a result of the discharge of such
Subsidiary Guarantor in accordance with the terms of the Loan Documents);
(l) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by the Borrower or any other Loan Party not to
be, a valid, perfected, first priority (except as otherwise expressly provided
in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the failure of the Collateral
Agent to maintain possession of certificates representing securities pledged
under the Security Agreement or other applicable Security Document and except to
the extent that such loss is covered by a lender’s title insurance policy and
the related insurer promptly after such loss shall have acknowledged in writing
that such loss is covered by such title insurance policy;
(m) there shall have occurred a Change in Control;
(n) (i) a notice of debarment, notice of suspension or notice of termination for
default shall have been issued under any Material Contract; (ii) the Borrower is
barred or suspended from contracting with any part of the Government; (iii) a
Government investigation shall have resulted in a criminal or civil liability of
the Borrower or any Subsidiary in excess of $5,000,000; (iv) the actual
termination of any Material Contract due to alleged fraud, willful misconduct,
neglect, default or any other wrongdoing; or (v) a cure notice issued under any
Material Contract shall remain uncured (subject to expiration of extensions that
may have been received) beyond (A) the expiration of the time period available
to the Borrower pursuant to such Material Contract and/or such cure notice to
cure the noticed default or (B) the date on which the other contracting party
exercises its rights and remedies under the Material Contract as a consequence
of such default;
(o) Any Loan hereunder shall, for any purpose of Section 406 of ERISA or
Section 4975 of the Code, be found to be a direct or indirect loan or other
transaction between the Administrative Agent or any of the Lenders and the ESOT
which, if it is assumed that the Administrative Agent and the Lenders are
“parties in interest” and “disqualified persons” (as defined in Section 3(14) of
ERISA and Section 4975 of the Code), is a non-exempt prohibited transaction
described in Section 406 of ERISA or Section 4975 of the Code;

 

77



--------------------------------------------------------------------------------



 



(p) There shall be a finding, holding, ruling or other determination not subject
to cure made by any court or Governmental Authority, or an assertion by the ESOP
Fiduciary or the ESOT Trustee, concerning any matter with respect to the ESOP or
the ESOT contrary to or inconsistent with any representation, warranty or
covenant set forth herein, which holding, ruling, determination or assertion
could reasonably be expected to have a Material Adverse Effect;
(q) the IRS shall notify the Borrower in writing that it has made a final
determination not subject to cure that the ESOP is not a qualified plan and an
employee stock ownership plan within the meanings of Section 401(a) and
4975(e)(7), respectively, of the Code; or
(r) so long as any Senior Secured Notes are outstanding, the Intercreditor
Agreement shall, in whole or in part, cease to be effective or cease to be
legally valid, binding and enforceable against any party thereto (or against any
person on whose behalf any such party makes any covenants or agreements
therein), or otherwise not be effective to create the rights and obligations
purported to be created thereunder, unless the same results directly from the
action or inaction of the Administrative Agent;
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate
forthwith the Commitments and (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding; and in any
event with respect to the Borrower described in paragraph (g) or (h) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

 

78



--------------------------------------------------------------------------------



 



ARTICLE VIII
The Administrative Agent and the Collateral Agent
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (for purposes of this
Article VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent and authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized to (i) execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents and (ii) negotiate,
enforce or the settle any claim, action or proceeding affecting the Lenders in
their capacity as such, at the direction of the Required Lenders, which
negotiation, enforcement or settlement will be binding upon each Lender.
The institution serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.
Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to the Borrower or any of the Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent and/or Collateral Agent or
any of its Affiliates in any capacity. Neither Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08) or in the absence
of its own gross negligence or willful misconduct. Neither Agent shall be deemed
to have knowledge of any Default unless and until written notice thereof is
given to such Agent by the Borrower or a Lender, and neither Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document, (iv) the validity, enforceability, effectiveness or genuineness
of any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

 

79



--------------------------------------------------------------------------------



 



Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facility as well as activities as Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Bank and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. If no successor
Administrative Agent has been appointed pursuant to the immediately preceding
sentence by the 30th day after the date such notice of resignation was given by
such Administrative Agent, such Administrative Agent’s resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
such Administrative Agent hereunder and/or under any other Loan Document until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent. Any such resignation by such Administrative Agent hereunder shall also
constitute, to the extent applicable, its resignation as an Issuing Bank and the
Swingline Lender, in which case such resigning Administrative Agent (a) shall
not be required to issue any further Letters of Credit or make any additional
Swingline Loans hereunder and (b) shall maintain all of its rights as Issuing
Bank or Swingline Lender, as the case may be, with respect to any Letters of
Credit issued by it, or Swingline Loans made by it, prior to the date of such
resignation. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After an
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.05 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while acting
as Administrative Agent.

 

80



--------------------------------------------------------------------------------



 



Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.
Each Lender hereby consents to and approves each and all of the provisions of
the Intercreditor Agreement and irrevocably authorizes and directs the
Administrative Agent and Collateral Agent to execute and deliver the
Intercreditor Agreement and to exercise and enforce its rights and remedies and
perform its obligations thereunder.
No Bank Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce any Guarantee of the Bank Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Agents on behalf of the Bank Secured
Parties in accordance with the terms thereof (subject, in the case of the
Collateral, to the provisions of the Intercreditor Agreement). In the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, any Secured Party may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition, and the Administrative Agent or Collateral Agent, as agent for and
representative of the Secured Parties (but not any Secured Party or Secured
Parties in its or their respective individual capacities unless the Required
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by such Agent on behalf of the Secured Parties at such sale or other
disposition. Each Bank Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Bank Obligations provided under the Loan Documents, to have
agreed to the foregoing provisions.
Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, the Arranger, is named as such for recognition purposes
only, and in its capacity as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document; it being
understood and agreed that the Arranger shall be entitled to all indemnification
and reimbursement rights in favor of the Agents provided herein and in the other
Loan Documents. Without limitation of the foregoing, the Arranger in its
capacity as such shall not by reason of this Agreement or any other Loan
Document, have any fiduciary relationship in respect of any Lender, Loan Party
or any other person.

 

81



--------------------------------------------------------------------------------



 



ARTICLE IX
Miscellaneous
SECTION 9.01. Notices; Electronic Communications. Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:
(a) if to the Borrower, to it at 1750 Tysons Boulevard, Suite 1300, McLean,
Virginia 22102, Attention of Michael J. Alber, Fax No. (703) 336-6795 or
(703) 714-6511;
(b) if to the Administrative Agent, the Swingline Lender or the Issuing Bank, to
Credit Suisse AG, Cayman Islands Branch, One Madison Avenue, New York, New York
10010, Attention of the Agency Manager, Fax No. (212) 322-2291, Email:
agency.loanops@credit-suisse.com;
(c) if to the Collateral Agent, to Wilmington Trust Company, 1100 N. Market
Street, Wilmington, Delaware 19890, Attention of Corporate Capital Markets, Fax
No. (302) 636-4145; and
(d) if to a Lender or an Issuing Bank, to it at its address (or fax number) set
forth in its Administrative Questionnaire or in the Assignment and Acceptance
pursuant to which such Lender shall have become a party hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among the Borrower, the Administrative Agent and the applicable
Lenders from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.
The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause the Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article V, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (a) is or relates to a Borrowing Request, a notice
pursuant to Section 2.10 or a notice requesting the issuance, amendment,
extension or renewal of a Letter of Credit pursuant to Section 2.22, (b) relates
to the payment of any principal or other amount due under this Agreement prior
to

 

82



--------------------------------------------------------------------------------



 



the scheduled date therefor, (c) provides notice of any Default or Event of
Default under this Agreement or any other Loan Document or (d) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent. In
addition, the Borrower agrees, and agrees to cause the Subsidiaries, to continue
to provide the Communications to the Administrative Agent or the Lenders, as the
case may be, in the manner specified in the Loan Documents but only to the
extent requested by the Administrative Agent.
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (i) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.16); (iii) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (iv) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor” and shall post the same only on such
portion. Notwithstanding the foregoing, the following Borrower Materials shall
be marked “PUBLIC”, unless the Borrower notifies the Administrative Agent
promptly that any such document contains material non-public information: (A)
the Loan Documents and (B) notification of changes in the terms of the Credit
Facility.
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

83



--------------------------------------------------------------------------------



 



THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.
Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and the Issuing Bank and shall survive the making by the
Lenders of the Loans and the issuance of Letters of Credit by the Issuing Bank,
regardless of any investigation made by the Lenders or the Issuing Bank or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.13, 2.15, 2.19 and 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender or the Issuing Bank.

 

84



--------------------------------------------------------------------------------



 



SECTION 9.03. Binding Effect. This Agreement shall become effective as provided
in the Incremental Assumption and Amendment Agreement.
SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent, the Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.
(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it), with the prior
written consent of the Administrative Agent, and, in the case of any assignment
of a Revolving Credit Commitment, the Issuing Bank and the Swingline Lender (in
each case, not to be unreasonably withheld or delayed); provided, however, that
(i) except in the case of an assignment to a Lender or an Affiliate or Related
Fund of a Lender, (A) unless an Event of Default shall have occurred and be
continuing, the Borrower must also give its prior written consent to such
assignment (which consent shall not be unreasonably withheld or delayed and
which consent will be deemed given if the Borrower does not object in writing to
the proposed assignment within 5 Business Days of receipt by it of written
notice thereof) (provided that the consent of the Borrower shall not be required
to any such assignment made (A) to another Lender or (B) after the occurrence
and during the continuance of any Default or Event of Default), (ii) the amount
of the Commitment and/or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 (or, if less, the entire remaining amount of such Lender’s
Commitment and/or Loans of the relevant Class; provided that such minimum
assignment amount shall be aggregated for two or more simultaneous assignments
by or to two or more Related Funds), (iii) the parties to each assignment shall
(A) execute and deliver to the Administrative Agent an Assignment and Acceptance
via an electronic settlement system acceptable to the Administrative Agent or
(B) if previously agreed with the Administrative Agent, manually execute and
deliver to the Administrative Agent an Assignment and Acceptance, and, in each
case, shall pay to the Administrative Agent a processing and recordation fee of
$3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent) and (iv) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire (in which
the

 

85



--------------------------------------------------------------------------------



 



assignee shall designate one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws) and all applicable tax forms. Upon acceptance and recording
pursuant to paragraph (e) of this Section 9.04, from and after the effective
date specified in each Assignment and Acceptance, (A) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement and (B) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.13, 2.15,
2.19 and 9.05 as well as to any Fees accrued for its account and not yet paid).
(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment and Revolving Credit Commitment, and the outstanding
balances of its Term Loans and Revolving Loans, in each case without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance, (ii) except as set forth in clause (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee legally authorized to enter into
such Assignment and Acceptance; (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.05 or delivered pursuant to Section 5.04 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent and the Collateral Agent, respectively, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

 

86



--------------------------------------------------------------------------------



 



(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Bank, the Collateral Agent and the Lenders may treat each person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank, the Collateral Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section, if applicable, the written consent of the
Administrative Agent and, if required, the Borrower, the Swingline Lender and/or
the Issuing Bank to such assignment and any applicable tax forms, the
Administrative Agent shall (i) accept such Assignment and Acceptance and
(ii) record the information contained therein in the Register. No assignment
shall be effective unless it has been recorded in the Register as provided in
this paragraph.
(f) Each Lender may without the consent of the Borrower, the Swingline Lender,
the Issuing Bank or the Administrative Agent sell participations to one or more
banks or other entities in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other entities shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.13, 2.15 and 2.19 to
the same extent as if they were Lenders (but, with respect to any particular
participant, to no greater extent than the Lender that sold the participation to
such participant) and (iv) the Borrower, the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to the Loans or L/C
Disbursements and to approve any amendment, modification or waiver of any
provision of this Agreement (other than amendments, modifications or waivers
decreasing any fees payable to such participating bank or person hereunder or
the amount of principal of or the rate at which interest is payable on the Loans
in which such participating bank or person has an interest, extending any
scheduled principal payment date or date fixed for the payment of interest on
the Loans in which such

 

87



--------------------------------------------------------------------------------



 



participating bank or person has an interest, increasing or extending the
Commitments in which such participating bank or person has an interest or
releasing any Subsidiary Guarantor (other than in connection with the sale of
such Guarantor in a transaction permitted by Section 6.05) or all or
substantially all of the Collateral). To the extent permitted by law, each
participating bank or other person also shall be entitled to the benefits of
Section 9.06 as though it were a Lender, provided that such participating bank
or other person agrees to be subject to Section 2.17 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section,
subject to Section 9.16(b), disclose to the assignee or participant or proposed
assignee or participant any information relating to the Borrower furnished to
such Lender by or on behalf of the Borrower; provided that, prior to any such
disclosure of information designated by the Borrower as confidential, each such
assignee or participant or proposed assignee or participant shall execute an
agreement whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.
(h) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.
(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which

 

88



--------------------------------------------------------------------------------



 



agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States of America or any State thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of Loans
and (ii) subject to Section 9.16(b), disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC.
(j) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank and each Lender, and any attempted assignment without such consent
shall be null and void.
(k) In the event that (a) any Lender shall become a Defaulting Lender, (b) S&P,
Moody’s and Thompson’s BankWatch (or InsuranceWatch Ratings Service, in the case
of Lenders that are insurance companies (or Best’s Insurance Reports, if such
insurance company is not rated by Insurance Watch Ratings Service)) shall, after
the date that any Lender becomes a Lender, downgrade the long-term certificate
deposit ratings of such Lender, and the resulting ratings shall be below BBB-,
Baa3 and C (or BB, in the case of a Lender that is an insurance company (or B,
in the case of an insurance company not rated by InsuranceWatch Ratings
Service)), or (c) with respect to any Revolving Credit Lender that is not rated
by any such ratings service or provider, the Issuing Banks or the Swingline
Lender shall have reasonably determined that there has occurred a material
adverse change in the financial condition of any such Lender, or a material
impairment of the ability of any such Lender to perform its obligations
hereunder, as compared to such condition or ability as of the date that any such
Lender became a Lender, then the Issuing Banks shall have the right, but not the
obligation, at its own expense, upon notice to such Lender and the
Administrative Agent, to replace (or to request the Borrower to use its
reasonable efforts to replace) such Lender with an assignee (in accordance with
and subject to the restrictions contained in paragraph (b) of this Section), and
such Lender hereby agrees to transfer and assign without recourse (in accordance
with and subject to the restrictions contained in paragraph (b) of this Section)
all its interests, rights and obligations in respect of its Revolving Credit
Commitment to such assignee; provided, however, that (i) no such assignment
shall conflict with any law, rule and regulation or order of any Governmental
Authority and (ii) the Issuing Banks or such assignee, as the case may be, shall
pay to such Lender in immediately available funds on the date of such assignment
the principal of and interest accrued to the date of payment on the Loans made
by such Lender hereunder and all other amounts accrued for such Lender’s account
or owed to it hereunder.

 

89



--------------------------------------------------------------------------------



 



SECTION 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay all
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Swingline Lender in connection with the
syndication of the Credit Facility and the preparation and administration of
this Agreement and the other Loan Documents or in connection with any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions hereby or thereby contemplated shall be
consummated) or incurred by the Administrative Agent, the Collateral Agent, the
Issuing Bank or any Lender in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents or in
connection with the Loans made or Letters of Credit issued hereunder, including
the reasonable fees, charges and disbursements of Cravath, Swaine & Moore LLP,
counsel for the Administrative Agent, and, in connection with any such
enforcement or protection, the reasonable fees, charges and disbursements of any
other counsel for the Administrative Agent, the Collateral Agent or any Lender.
(b) The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, each Lender, the Issuing Bank and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”) against, and
to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated thereby, (ii) the use of the proceeds of the Loans or issuance of
Letters of Credit, (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto, or (iv) any actual or alleged presence or Release of Hazardous
Materials on any property currently or formerly owned or operated by the
Borrower or any Subsidiary, or any Environmental Liability related in any way to
the Borrower or the Subsidiaries; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence or willful misconduct of such Indemnitee.
(c) To the extent that the Borrower fails to pay any amount required to be paid
by them to the Administrative Agent, the Collateral Agent, the Issuing Bank or
the Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s Pro Rata
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

 

90



--------------------------------------------------------------------------------



 



(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
(e) The provisions of this Section shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or the Issuing
Bank. All amounts due under this Section shall be payable on written demand
therefor.
SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH
LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE
LAWS OF THE STATE OF NEW YORK.

 

91



--------------------------------------------------------------------------------



 



SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or the Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.
(b) Neither this Agreement nor any provision hereof nor any other Loan Document
or any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders; provided, however, that (i) the Borrower and the
Administrative Agent may enter into an amendment to effect the provisions of
Section 2.23 upon the effectiveness of any Incremental Assumption Agreement (and
any such amendment shall in any event be deemed to have occurred upon such
effectiveness), (ii) no such agreement shall (A) decrease the principal amount
of, or extend the maturity of or any scheduled principal payment date or date
for the payment of any interest on any Loan or any date for reimbursement of an
L/C Disbursement, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Loan or L/C Disbursement, without the prior
written consent of each Lender directly adversely affected thereby, (B) increase
or extend the Commitment or decrease or extend the date for payment of any Fees
of any Lender without the prior written consent of such Lender, (C) amend or
modify the pro rata requirements of Section 2.16, the provisions of
Section 9.04(j) or the provisions of this Section or release any Subsidiary
Guarantor (other than in connection with the sale of such Guarantor in a
transaction permitted by Section 6.05) or all or substantially all of the
Collateral, without the prior written consent of each Lender, (D) change the
provisions of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments due to Lenders holding Loans of one Class
differently from the rights of Lenders holding Loans of any other Class without
the prior written consent of Lenders holding a majority in interest of the
outstanding Loans and unused Commitments of each adversely affected Class,
(E) modify the protections afforded to an SPC pursuant to the provisions of
Section 9.04(i) without the written consent of such SPC, or (F) reduce the
percentage contained in the definition of the term “Required Lenders” without
the prior written consent of each Lender (it being understood that with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Revolving Credit Commitments on the date
hereof) and (iii) any waiver, amendment or other modification referred to in
subclauses (i)(A) or (B) above with respect to the Loans or Commitments of any
Lender may be made with the prior written consent of such Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Collateral Agent, the Issuing
Bank or the Swingline Lender hereunder or under any other Loan Document without
the prior written consent of the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lender.

 

92



--------------------------------------------------------------------------------



 



(c) The Administrative Agent and the Borrower may amend any Loan Document to
correct administrative errors or omissions, or to effect administrative changes
that are not adverse to any Lender; provided, however, that no such amendment
shall become effective until the fifth Business Day after it has been delivered
to the Lenders or otherwise posted for their attention on the Platform, and then
only if the Required Lenders have not objected in writing thereto within such
five Business Day period.
SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this Section
shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or participations or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.
SECTION 9.10. Entire Agreement. This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of the Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Collateral Agent, the Issuing Bank and the
Lenders) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.
SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

93



--------------------------------------------------------------------------------



 



SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 9.13. [INTENTIONALLY OMITTED]
SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 9.15. Jurisdiction; Consent to Service of Process. The Borrower hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York County, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against the Borrower or its properties in the courts of any jurisdiction.
(a) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(b) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

94



--------------------------------------------------------------------------------



 



SECTION 9.16. Confidentiality. (a) Each of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ officers, directors, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) in connection with
the exercise of any remedies hereunder or under the other Loan Documents or any
suit, action or proceeding relating to the enforcement of its rights hereunder
or thereunder, (e) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any actual or prospective assignee of
or participant in any of its rights or obligations under this Agreement and the
other Loan Documents or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
Subsidiary or any of their respective obligations, (f) with the consent of the
Borrower or (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section. For the purposes of this Section,
“Information” shall mean all information received from the Borrower and related
to the Borrower or its business, other than any such information that was
available to the Administrative Agent, the Collateral Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to its disclosure by the Borrower;
provided that, in the case of Information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential.
(b) The Administrative Agent, the Lenders and all other persons who are or who
may become party to this Agreement or who may participate in the Loans pursuant
to Section 9.04(f) or are SPCs acknowledge that the Borrower and its
Subsidiaries perform classified contracts funded by or for the benefit of the
United States Federal government, and, accordingly, notwithstanding any other
provision of this Agreement, neither the Borrower nor any Subsidiary will be
obligated to release, disclose or otherwise make available: (i) any classified
information to any person including the Administrative Agent, the Lenders or any
other person not in possession of a valid security clearance and authorized by
the appropriate agency of the United States Federal government to receive such
material, or (ii) any material whatsoever to any person including the
Administrative Agent, the Lenders or any other person if such release,
disclosure or availability would not comply with the National Industrial
Security Program Operating Manual and associated laws and regulations. The
Administrative Agent and the Lenders agree that, in connection with any exercise
of a right or remedy, the United States Federal government may remove classified
information or government-issued property prior to any remedial action
implicating such classified information or government-issued property. Upon
notice from the Borrower, the Administrative Agent and the Lenders shall take
such steps in accordance with this Agreement as may reasonably be requested by
the Borrower to enable the Borrower or any Subsidiary to comply with the Foreign
Ownership Control or Influence requirements of the United States government
imposed from time to time.

 

95



--------------------------------------------------------------------------------



 



SECTION 9.17. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this Section 9.17
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.
SECTION 9.18. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the USA PATRIOT Act.
SECTION 9.19. Application of Proceeds. Upon receipt from the Collateral Agent of
the proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, following the exercise
of remedies provided for in Article VII (or after the Loans have automatically
become due and payable as set forth in Article VII), the Administrative Agent
shall apply such proceeds as follows:
FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent (in its capacity as such hereunder or under any other Loan Document) in
connection with such collection, sale, foreclosure or realization or otherwise
in connection with this Agreement or any other Loan Document, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent hereunder or under
any other Loan Document on behalf of any Loan Party and any other costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Loan Document;

 

96



--------------------------------------------------------------------------------



 



SECOND, to the payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among the Administrative Agent and the
Issuing Banks pro rata in accordance with the amounts of Unfunded
Advances/Participations owed to them on the date of any such distribution); and
THIRD, to the payment in full of all other Bank Obligations (the amounts so
applied to be distributed among the Bank Secured Parties pro rata in accordance
with the amounts of the Bank Obligations owed to them on the date of any such
distribution).
The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.
[Remainder of page intentionally blank]

 

97